 I)ECISI()NS ()F NA IONAI. LAB()R RELATIONS BO()AR)Stewart-\Warner Corporation anrd Neil Burke andMlark Weisbrot, Margaret McCarthy and BruceBernstein. Cases 13-CA-18102, 13-CA- 18740,13-CA-18820, and 13-CA--I 8956October 28, 1980DECISION AND ORDERBY ClIIRNlSN FANNING ANI) Ml MBI1.RSJE NKINS ANI) P NI I OOn May 28, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the Respondent, the Gen-eral Counsel, and Charging Party Mark Weishrotfiled exceptions and supporting briefs, and the Re-spondent, the General Counsel, and ChargingParty Bruce Bernstein filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, except as modified below, and to adopt hisrecommended Order, as modified herein.The Administrative Law Judge found that Bern-stein's discharge was unlawful. Bernstein, who fa-vored replacing the Union with the United Work-ers Association (UWA), was discharged onMonday, June 11, 1979. The only link betweenBernstein and UWA is that, on the weekend beforehis discharge, he hosted a party which originallywas planned as a purely social gathering but some-where along the line acquired an additional organi-zational purpose. Thus, some, but not all, of the in-vitations contained the notation: "Let's Get aDecent Union at S-W!" The invitations gave Bern-stein's address, but not his name.The Administrative Law Judge acknowledgedthat there is no direct objective evidence that theRespondent was aware of Bernstein's sponsorshipof the party, or of his support for the UWA, orthat it even knew of the existence of the UWA.However, he found that the Respondent had "theopportunity for gaining knowledge" of both the or-The Respondenit. the General Counsel, and the Cha rging Party haveexcepted to certain credibility findings made by he Adnilislrai is lJudge II is the Board's established policy not to ).crrilJc ian adnillnstra-tive lawx judge', resolulin s with rcpct to crelibility I nless the clc;arpreponderance of all of he rle vaii eidencc con inccs us Ihal Ith rcst)-lutions arc incorrect Standard Dr, r 4 ll I'rdi/,,ot , 9li, 9 1i NlR I 544(1950)1. enfd IX88 2d 362 (3d Cir 1951) We hast .l refull e.lxaminir edthe record and find nio basis for revcersing iis ir diigI In adopting thc Adminiistrative t.as Judge's cnlchlisiol that tlhe Respondertt did nol violate emploece Wl,sbrol's rights Illder \ I R ,Wln elrietI ln, 420 tI 5 251 (1975), ('hallrman ilainitug .iland M rllbelJenkins do not rely on Raudwry a 1.Xprcs, Inc. 246 NIRlI No 18) ( 1979)253 NLRB No. 16gani/alion and of Bernstein's participation thereinbecause the invitations to the party were passedaround to employees and because conversationsabout the upcoming party occurred within a fewfeet of supervisors. Bernstein, however, did notpass out any of the invitations which recited theorganizational purpose. In addition, his address,without a name, o011 the invitations cannot reason-ably support a inference of identification of anew, probationary employee in a plant of approxi-mately 3,(000 employees. Moreover, there is no evi-dence that Bernstein's name was ever mentionedduring the conversations that supervisors arguablywere capable of overhearing. In short, the possibil-ity of the Respondent's gaining the relevant knowl-edge is present in only the most remote and hypo-thetical sense.Unpersuasive, too, is the evidence that the Re-spondent had sufficient motivation to dischargeBernstein for his UWA activities. Acknowledgingthat the Respondent did not violate Section 8(a)(1)of the Act at any time during the extended andvigorous UWA campaign, and that its oppositionto a change in the existing organizational status ofits employees was lukewarm at most, the Adminis-trative Law Judge rests his finding of animus on asingle remark by the supervisor who dischargedBernstein. This remark was made more than 2months after the discharge, and consisted of tellinga UWA supporter that he thought she was "toosmart to get hooked up" with that group. Whenthe employee answered that her conduct was "notcompany business," the supervisor added that hewas not talking to her as the Company, but as afriend. The incident, which was not alleged to beunlawful, is, at best, ambiguous, isolated, andremote, and hardly bespeaks a degree of animuswhich permits the inference that the Respondentwould have singled out Bernstein for discharge hadit known of or suspected his UWA activity. Giventhe less than passionate role the Respondent as-sumed even as the UWA campaign coalesced andeventually succeeded, this case does not appear tofall within the category of cases exhibiting the "nipin the bud" variety of employer unlawfulcounterorganizational conduct.While an unlawful motive may be inferred fromthe falsity of the stated motive, "such an inferenceis not compelled and is justified only where it mayreasonably be concluded that the motive sought tobe concealed by the asserted false reasons is unlaw-ful." Superior orwardling Company, 242 NLRB 761,765 (1979). Cf. irst N\ational Bank o Pueblo, 240NLRB 184, 185 (1979); Shattuck Dnn Mining Cor-poration v. .L.R.B., 362 F.2d 466, 470 (9th Cir.1966).13h STEWARI-W'ARNFIR CO()RPO(RATI()NFor the foregoing reasons, we find that the Adminis-trative Law Judge's conclusion that Bernstein was dis-charged in violation of Section 8(a)(3) arid (I) of the Actis not supported by a preponderance of the record evi-dence, and we hereby dismiss that allegation of the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Stewart-Warner Corporation, Chicago, Illinois, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:I. Delete paragraphs (a) and 2(a) and (h), andreletter the subsequent paragraphs accordingly.2. Substitute the attached notice fo(r that of theAdministrative Law Judge.APPENDIXNoTIcct To EN1PI.O'titsPOSII.D HY ORI)II R o: THEN.TIONAT .LABOR Rt-t AFIONS BOAR)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WI.I NOT threaten employees; wt wll.iNOT intimidate or denigrate employees; wtWILl. NOT coercively interrogate employees;and wt;: WtI. NOT limit the right of employeesto engage in protected concerted activities, incircumstances which restrain, coerce, or inter-fere with the rights of employees to engage inactivities within or on behalf of labor organi-zations.WE Wl I. NOT in any like manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theNational Labor Relations Act.STEWART-WARNIR CORPORATIONDECISIONBI RNAR,) Rt. s, Administrative Law Judge: Case 13-CA-18102 was heard in Chicago, Illinois, on April 18and May 2, 1979, and closed on the latter date. Thereaf-ter, counsel for the General Counsel filed motions toreopen the record and to consolidate for further hearingwith Case 13-CA 18102 the complaints which had sub-sequentls been issued in the other threc-captioned cases.()ver Respondent's opposition, I granted the motions.The new matters were heard in Chicago on November13-16 and December 3, 1979. Only Respondent filed abrief after the initial hearing; both Respondent and theG(eneral Counsel, on or about March 18, 1980, filedbriefs addressing the second group of allegations Thepleadings establish that it is appropriate for the Nationall.abor Relations Board to assert jurisdiction in this pro-ceeding.The proceeding consists of two well-demarcatedphases At issue in the original case is whether, on sever-al occasions in September and October 1978, Respondentengaged in conduct designed to interfere with the "unionand/or protected concerted activity" of employees, as al-leged in the complaint, and thereby violated Section8(a)(1) of the National Labor Relations Act, hereincalled the Act. The second set of complaints chargesboth 8(a)(l) and (3) violations occurring during a subse-quent stage of Section 7 activity in May-September1979. ()n the basis of the entire record.1 the briefs, andmy impression of the demeanor of the witesese I makethe following findings. conclusions, and recommenda-tions1. .\ II (; I IONS RISIN( O't l 1t F- ( 001CA PAI U(NAs of 1978, Local 1031, International Brotherhood ofElectrical Workers, represented the employees at per-haps 3 of Respondeat's plants aid, as well, about 65other bargaining units. In the late summner of 1978, someof Respondent's employees, dissatisfied w ih being repre-sented by Local 1031, established an organization calledthe "Committee for Our ()wn Local." or, acronymically,"COOL." On September 5, 1978, the day after Laborl)ay, COOL. members began distributing, inside and out-side the plant, literature and cards. The cards, whichwere designed to be mailed to IEWV International Presi-dent Pillard, requested that "our bargaining unit be re-moved from the jurisdiction of Local 1031 and estab-lished as a separate IBEW local union"Neil Burke is listed on the cards as one of the two"Co-ordinators" of the COOL group. Burke, an employ-ee for 20 years, began collecting signatures on September5. He testified that, on September 7, he was told to go tothe office of Chester Kopier, his department foreman.There. according to Burke, Kopier said he had been toldthirdhand that Burke had been out of his departmentwithout permission. Burke denied having done so, andsaid he "just went through this a couple of weeks agowith Bill Buchanan." Kopier, after saying "Don't go intoDepartment 65 for any reason," then stated, "Neil, wehave been friends for years, but when a terminationcomes through this office, you know, it wouldn't becoming from me, but that I'll have to process it." Burkethen asked that the source of the information be contact-' £( ,iIsr l loir ite (ileTr.ll (.iunllel ;ildt Resp)II till ha. filed a.1 Oe iimoloni to corret atiC ra,lil rlpt Ihexc tr,,rs are hcreh} tlloted nld otrretcedIhe r cord uis .one.Il Il Ch lIl l] [tehi * i lllnlih r: tIlere aI refer-ence to "rfic ( hlwlgo .ireal plIlnts" at other polilnt,117 I)tliISI()NS ()F NA II()NAIL I .ABt()R R LA-I()NS l()ARI)ed so that they could "get this straightened out rightnow,'" but Kopier said he would riot disclose the source.Burke thel said to Kopier, near tile end of the conversa-lion, "ook, Chester, off the record I can tell you hov.i'm organizing this and I don't have to leave the deparl-menCt t do it." IHe went on to relate the manner illwhich he could solicit signatures without running afoulof the rules. Kopier said nothing, aid Burke left.The conmplaint alleges that, on or about September 7,Respondent violated the Act whenl1 Kopicr "'threatenedto discharge an employee if the employee engaged inunion and/or protected concerted activit." I am i-clined to think that Burke's testimony supports a fi idingthat Kopier violated Section 8(a)( ).Kopier as not called by Respondent as a witness.While another witness, urke's immediate foreman, Wil-liam Buchanan, did give sortme testimony purportedly re-lalinig to this incident. Kopier's failure to appear compli-cates the decision, leaves directly uchallenged the testi-monl of Burke, and leaves uncorroborated and unclari-fled the testimony of Buchanan. Respondent's briefsimply states, "Kopier's presence would have been aneedless expense to the company because Burke's testi-molny establishes that the alleged 'terminatioin' eilarkdoes nrot constitute a violation and that Kopier did rnotdiscuss illard cards."Considerinlg thai an appearance by Kopier might haveconsunledCL only a fewv hours of his time and would haveenlltiled no more than the expense of travel from onepart of Chicago to another, that explanation displays akind of confidence not often encountered in these cases.Responident is, of course, entitled to let the GeneralCounsel's ase stand or fill otn its own merits, but onecannot help but speculate about a decision not to haveKopier come in to profess his completely benign motiveill an aencounter which was evidently the main event ofthe first phase of this proceeding.Burke testified that he had been spoken to by supervi-sion o(n two occasions in the preceding 20 years abouthaving left his department without permission. He saidthat, in December 1977, he had taken a wrong turn inthe planlt and wound up in department 65. At that time,Kopier had called him in and spoken of issuing him awarnilig slip, but after Burke explained what had hap-pened, "[Kopier] agreed with me, and I didn't receive awarning and I went back to work."More pertinent to the present issue was Burke's ac-count of an incident in August 1978, the month beforethe alleged violation. Burke said that, in early August, hehad secured permission from Buchanlan to go to depart-ment 65 to grind a tool, and that, about 2 weeks later,Buchanan chastised him for having gone to that depart-ment without permission. While Burke testified that thetool grinding occurred in early August and the criticismby Buchanan 2 weeks later, his October affidavit placedthe times as, respectively, "about August 15" and "aboutAugust 29." At first stating that the affidavit was "incor-rect," Burke later said he "may have had it right there,and I don't right now."Supervisor Buchanan testified to an occasion whichfloats uncomfortably in the air, unconnected in time,almost contradictory of Burke, but unconfirmed byKopier. Sometime "iii the summer or fall of 1978,"Kopier assertedly told Buchanan that Burke "was seen inanother department, I)epartment 65, talking to otherpeople." That same morning, Buchanan asked Burkeabout it. and Burke told him he had gone to grind a tool.Iuchanani told Burke that he should get a pass if hewanted to leavc his work area. Again on that morning,Kopicr told lBuchanian that he also had spoken to urkeabout the matter, anid, iot long after this, Burke com-plaiied to B3uchananl about havinig been chastised byKopier. Buchanan was a fairly good witness. If it is as-sumed that he and Burke were referrinlg to the same inci-dent, this would mean that Kopier spoke to Burke aboutit in August nrot September. Buchanan's inability toplace this iincident il time leaves us thirsting for themore definitive testimony by Kopier which was not pre-senled.I am ireclined to credit Burke that some time elapsedbetween his appearance in department 65 and the admo-nilion given him by Kopier. Burke's uncontradicted ac-counlt of the September 7 conversation with Kopier idi-cates that a violation occurred. Respondent's rules re-quire "'[w]ritten approval ...to visit the following loca-tions: ...()ther Dcpartmenits" They further providethat "a verbal warnilng will be issued for the first inci-dent [of violation of this rule], a written vrarning for thesecond incident, and a suspension for the third incidentAni employee is subject to termination for the fourth inci-dent in a running year."aThe lestimoion discloses thatthis sequelice is faithfully adhered to.That being so, Kopier's statement to Burke, "Neil. wehave been friends for years, but when a terminationcomes through this office, you know, it wouldin't becoming from me, but that I'll have to process it," wasplainly disproportionate to any claim that Kopier wasmerely speaking to Burke about being away from his de-partment. Puttinig aside the December 1977 incident,which Burke says, without contradiction, was dismissedwithout so much as a warning, Burke's credited testimo-ny is that he had inot been in department 65 since, atworst, August 15. For Kopier to call him in oni Septem-ber 7, 2 weeks after Buchanan had already spoken to himabout the matter ad shortly after the beginning of thedistribution of the cards (an event which was open andnotorious at the plant), and rarn him about "termina-tion" would have reasonably been perceived by Burke4as an overreactionl sparked by the passing out of thecards. 5I find, accordingly, that Kopier unlawfully threatenedBurke on September 7 because of his participation inprotected concerted activity.;In so finding, I have con-:' All ilteresting feature of Resporldctllts ,lplllary lstern is thatsollCm '%e rhal arllilgs" are tllenirialiic ll i .w rling. so Ithal i order todiffrtrliait Ihl osec warnrilgs from '"l ittel w arnmiIgs." a specific designla-tioll of the kind of iarmiig heing issued is made on the larning noIticeIt Bulk. trc it'li .'ithoul rcluillli<l. that on September 6 Itllananllharlded him a signed card. evidenly fiund by him. saiving, "t guess this isyours' Although Kopier did lnot menlill cards, it seems apparlen i li heand lurkc, Iwsio old friends, undersiiod whail the wcre talkinlg abhutRespildetll's inlsletncet on brief. that itrnal uIllilol acii. it s I ntprleclted h Sec 7 is far off he manrk Woorr,-.McC'ormA L. /,i'h or-Cronilin ued13X S'}AVKAR I V (ARN'R I()RPRAI INsidered tlurke's past history of aclixlsn, dissent, and liti-gation. but I have councluded. i the circtinsltallces of thiscase and the manner of presentation of he cx ideCce. thlatno other result is T-carrantcd. The faicl that a social rcla-tionship existed between Burke and Kopier is no mit nigat-ing circumstance; according to thc Board. "the impact ofsuch statements, comning fonl a 'frieId' who is part ofmanagement, is prohbabhly reater in xricw of thie authen-ticity and credihilit of the soulrcc" (',lchll an( I:'quip-ment Suale Corp.. 228 NLRB 440 ( 1977).Lawrence Cooperman. al alitornaltic srew niachiine op-erator and a supporter of (')(O1. w ho circulated cards.testified that on September 7. as lie and Burke were talk-ing in the departmen in \xhich they worked. traliling in-structor Carl Bogaard walked up and said that he hadsomething to show to Cooperman. They \ ient to C(oo-pernian's nmachine w, here Ilogaard displa;ltd to Cooper-mani, thein just graduated from Irainee status hut llnot SCt afull-fledged operator, a cracked tool cau;sedt by someo(lneelse's error. According to Coopermain. Bogaard thenchanged the subhect. sailg. "l isten. I1'e caught (,ioutalking to Ncil tice loday, aind I've caught ou talkingto him before.'" li Co11illued, "ll your position, that'not a good thinlg to he doing," ad theni repeated thephrase "''i slightly different form." Coopermlan concededat the hearing that lie had spoken to Burke previouslythat day, hen they hadt] met hile Cooperman \waswalking toward the washrooti aitd Burke xwas leaving it.Cooperman (lescribed these casual conversations ais acommon and accepted practice.Carl Bogaard was all instructor ill the automatic scre,machine training program, under hichli a ne hire filstoccupies "trainee" status, then becomries a "junior opera-tor," and then an "operator." He testified that it nornial-ly takes 8 months to progress from the first sage to thesecond, and then I month to the third. He further tcsti-fted that a primary function of a operator is to paxclose attention to the highly comiplicated machines asthey automatically produce parts.Commenting on the fact that Cooperman was iltrainee status for 11 months before he was promoted tojunior operator on August 28, 1978, Bogaard said thatCooperman's "progress was somewhat on the slow- sideand his production as a little bhit oIn the marginal end ofit and the foreman was reluctant to send him ill the de-partment unless his efficiency improx ed."It was against this background that 13ogaard says hespoke to Cooperman in what he beliexed was "the latterpart of August" before Cooperman was promoted fromtrainee to junior operator on August 28. He concededthat, having seen Cooperman speak to Burke twice ottthe day in question and also on "a day or so before, twodays before," he "leaned over and told him it would notbe a good idea for him to he engaging in conversationsaway from his machine." Bogaard denied knowing ofCooperman's affiliation with COOL, and attributed hiscomment to a concern about Cooperman's successfullycompleting trainee status.poratud. 172 Nl RB 278 19h8), Sargent I..[ r (npuan. 2() NIRIt h(0.637, 638 t74\. Indurr (i'ncrai (orportort. 221 NI Rt 12(1. 1212( 197S6Allhough it appears to me thalt the cautionary wordsullttrcd h Bogaard to C(oiperTllaitl were hbasicall1 mtieantto be prolectix. I also iifer that wihat Bogaard really iii-ended ails to achiexe that protectioll by isolating Coo-pcrinanri froni Burke. Bogaard xxais lunsure of the date ofthis incident,. although he thought it occurred prior to('oopernlam t's elevation to junior operator. Coopermansertlll(ed (ilite sure thit it happIened ol Sptetblher 7 after1lt had graduictd I fronm tra;ille statillS ard after the('()()[. camlpaign Iad beguil I iam inclined to acceptCoopermllan's recollection.While malchine coperators were reqmlired to keep a earoil their machines, there is no direcl conrtradicliorl ofCooperman's testiniony that, prior to the disputed con-versation, ogaard had witnessed him casually talking toBurke on the work floor "malis tItCes. Ilil' tinles. Illil\times" itlhout issuing a \arnirilg ad that all the opera-tors indulged inl such coll\crsallios. Bogaard conctededthat operators might have "a half anll hour of fre time"'' it'their machines are runniing l, and l l that oinlv ltleril amachine ,,as "iot runniriing good" ould te operatorlhae to ' "stlay there collstlilll and \Ralth II cornstantly.lBogaard also concede d that hlie ls i;avarc of Burke's al-filiatioti uith C()()l. but he aid. ot at the irne of IhiSincident, it seems difficult o hbelieve that hle could ha lremtilcnhe red so precisel ten l c h bcalme ax, are ofBurke's COO()()I conectlotil I tililk that ill specifxing thathe had caught Cooperman talking to "Neil" on severaloccasions,` and that, in Coopermanl's position. "that's nota good ilitg to be doing." Bogaard intenrded to conmveythe lnotion thlat, xith the dvenl of the COO()() effort as-socialtion with Burke had ahruptl\ become less thanli ad-vailtalgeCOs ith respect to Coopermnan's anticipated pro-motion to operator.It seems likel to me that Bogaard, ho appeared tobe a kidlyn ma, helieved he was acting in Cooperman'sbest interests in so xxarnilng himi. Nonetheless. the clearconnotation of risk by association ith a person notori-ously engaged in protected activity certainly iolatesSection 8(a)(1), and I so find.7errV Koth handed out COOL literature at the plantgates heginniing the day after I abor Day. Although thetime is unclear, perhaps about a week later she solicited asignature from a fellow employee at the timeclock, priorto the start of work. They went to a table so that theother employee could sign a card, and Supervisor Char-lotte Alexander saw them. Alexander said, "Oh, no. youdon't Oh, no, you don't. You can't do nothing of that onmy line. Put that away." Turning to Koth, Alexandersaid, "Oh, you're doing this? All right. I bet you have alot of cards over there in that drawer. I'm going to goand look." Koth invited Alexander to do so. Whethershe did or did not remains a mystery. The other employ-ee left without signing."About a week after that and about the third week ofSeptember." when Koth went to see Alexander about anassignment, the latter asked, "()h, how are yor( comingwith your cards? Are you getting my girls to sign yourcards?" Koth replied that the cards were none of Alex-7 ii glr( Ics-tiificd ti hc "posihi" Lltalt rcti refnrcnIc 1 Bulrk,I11 ll t't \ c .t'ro iltll lI 14 I)tECISI()NS ()01 NAI()NAI I.AI()R RI.A''IONS H()ARDander's business and that, if she kept interfering, Kothwas "going to have to go to the Labor Board."Later that day, having soldered and washed someparts, Koth asked Alexander if she should rack them. Al-exander said she herself would do that job, whereuponKoth told her that she was not supposed to perform bar-gaining unit work. Alexander bristled, left the area, andreturned with General Foreman Roy [)ePriest. Koth wassummoned into DePriest's office.According to Koth, DePriest accused her of trying torun the department and then, uponi her denial, said shedid not have the intelligence to do so. When Koth askedthat her intelligence be left out of the discussion, De-Priest said, "I won't even say what I think of your intel-ligence. You make me sick, you and your husband andthe rest of that sleazy bunch. You're trying to kick outthe union. You're trying to get people to sign your cards,and you're trying to act like a big shot, trying to act likeyou're the union steward, so you get people to sign upon the cards." DePriest went on to say that he knewKoth was "threatening people to make them sign thesecards." Alexander began complaining that the employeeswere asking Koth for advice "just like she's a union ste-ward," and DePriesl told Koth, "You're not allowed totalk to the girls about if they have questions or problemswith the union or about their pay or their acations oranything like that."On October 30, DePriest called Koth into his officeand, in the presence of an assistant chief steward and an-other supervisor, halnded her a warning slip for "interfer-ing with work of other employees causing them to stopwork. Acting in a capacity of a union stewart [sic] whenyou are not a stewart. Violation of rule #9 & rule #13."Koth demanded details, but DePriest told her only thatthe misconduct had occurred that morning and that sheshould file a grievance if' she wanted the facts. She fileda grievance on November 3, in which she professed in-nocence and linked the warning to her "union activity."Koth testified that she had had no conversations onworking time on October 30, but recalled that. prior tothe start of work that morning, she had a -minute con-versation in the aisle with an employee named John Sa-miglioni, also not yet on his working time. As riotedbelow, the written warning was ultimately rescinded.Finally, Koth testified that just 2 weeks before thishearing began, around April 6, 1979, Alexander came toher work station and, after engaging in some discussionabout Koth not making the newly instituted piece rate,said, "Pretty soon I'm going to take you off calibration,you can solder or something like that. you can be a sol-derer because you're not making the rate. I'm going tohave to break you down." When Koth protested that thenew rate was too high, Alexander repeated, "I'm goingto have to break you down." Koth then challenged Al-exander to discipline her if she were dissatisfied withKoth's production, after which Koth would "file a griev-ance and we can have it out downstairs." Alexandersaid, walking away, "Oh yeah, sure, and then you'll goto the Labor Board and all that."Charlotte Alexander did not testify. Respondent argueson brief that a negative inference is not warranted "be-cause Alexander's absence is explained by her physicalcondition described in the statements of two doctors." Intwo statements attached to a motion for postponement ofhearing filed by Respondent with the Regional Directora week before the hearing began in April 1979, onedoctor cited Alexander's cardiac condition and a recentepisode involving that condition as a reason for "strong-1 recommending" that she be excused from testifying"for at least 6 months,"' and the other doctor noted thathe had advised her "not to expose herself to tension pro-ducing situations" for the same reason. While these let-ters may explain why Alexander did not testify, althoughno mention of her condition was made at the hearing,'her absence makes it difficult to evaluate whether Kothwas telling the truth or not. I note that when the hearingresumed on November 13, 1979, pursuant to the motionsto reopen, Respondent made no effort to offer Alexan-der's testimony and, in fact, acquiesced in a motion byBurke's counsel to "limit the introduction of evidence tothe three new charges which were consolidated in thiscase." My general impression of Koth was good, and Isee no basis in her testimony of these encounters withAlexander for discrediting her.The first incident described by Koth, supra, involvedthe actions of Alexander with respect to the attemptedcard signing in the plant. The nearest thing in the com-plaint to this incident is an allegation that, "[i]n or aboutSeptember 1978. Respondentt. by and through its agentsAlexander and DePriest ...did instruct an employee torefrain from engaging in union and/or protected concert-ed activities." It is not clear that the complaint intendedto encompass this mnatter. since Koth failed to mention itin her affidavit. Still. the complaint might have so intend-ed; Koth testified that she told the General Counselabout the incident at sonic later time, although we haveno way of knowing -whether it was before or after thecomplaint issued. It would appear to me, however, thatthe allegation. which refers to "Alexander and DePriest"instructing "ian employee,'' meant to refer only to thesubsequent interview bet'ween those two and Koth. Sincethe complaint was niot amended to allege this initial inci-dent, ' and since the matter cannot, in the absence ofAlexander, be said to have been "fully" litigated, I shallrecommend that no unfair labor practice finding be madehere.I find, however, that Alexander's questioning of Kotha week later as to whether Koth was "getting [Alexan-der's] girls to sign your cards" was, under Board law', anunlawful intrusion into the intraunion activities of bothKoth and the other employees, suggesting, by the verynature of the question, an intimidating employer interestin those who would upset the applecart. That Koth,Ihe motion, hve.\c. oIrly sought postpoltement from April IS toAugust " I'h rilotion to postpone, denied h Ihe Regional Director, As notrenewed hefore me.' Respondenti' brief s,o nole,it () hblief. Respondenl contends tihat I had no real interesl il this"inlerl i unllion quabhle " ()h viu ly , Respoltdell .'s interes would he lessprlIourlcc d hllat in aii initial rganlizing effor, but it night ell haverca'olS, for oppolsirg IhC atrlcn lpl to change argainilg reprcsentative,(ICe redsonl Wtould be., oi course, that t preferred to hargain \ilih i"hed 1e i kw" [lhe otllel ould he a more particular csllste rIir the p,.-(onlnuevd14) II V\ARI-WVARNIR (C)RP')RA I I()Nby iher own account. displa ed spirit i responding to Al-exanlder may only show that she is a spirited person. andnot necessarily that the intrusion might riot have dial-pened her future enthusiasm for the task. II airy \vc t,the familiar test is hether te collLuct ould reasoi-ably hare tended to coerce emnployeces, ot hether theemployee lwas in fact coerced. E.g. Pasquitom t/ali/c.rc. .N.L.R.B., 565 F.2d 1()74. 1080() (th Cir. 1'77).The remaining allegation involving only Koth and Al-exander relates to the April conversation about Koth otmaking the piece rate. At the hearing, the complaint wasamended to allege that Alexander "coerced and/or inter-rogated" Koth by this conversation. It is not clear to mewhat the underlying theory is. Koth's version includesno "interrogation" by Alexander in any way connectedwith her protected activities. It may be thought that bysaying, "Oh yeah. sure. and then you'll go to the LaborBoard and all that." in response to Koth's request thatshe be written up so that she could grieve, Alexanderwas coercing Koth. This remark, however, seems clearlyto be derived from Koth's own statement to Alexanderin September that, if Alexander kept interfering, Kothwould "have to go to the Labor Board." I do not believethat there was coercion inherent in this exchange and Iwould dismiss the allegation.The other Koth allegations include DePriest. As to theincident arising from the dispute about Alexander doingunit work, DePriest simply said that he told the twowomen not to yell at each other on the production line.He testified that he did not refer to Koth's intelligence,to her "sleazy" associates. or to her acting like a ste-ward, and that he did not prohibit her from talking toother employees. Although DePriest's demeanor was tin-exceptionable, certain of his testimony on various pointsseemed dubious, and I simply cannot believe that Koth,also a good witness, was fabricating almost this entireconversation. I find, therefore, that by telling Koth thatshe was "not allowed to talk to the girls about if theyhave questions or problems with the union or about theirpay or their vacations or anything like that," and by ex-pressing hostility toward the supporters of COOL, De-Priest violated Section 8(a)(l).As to the October 30 warning notice, DePriest gavethe following account. He said that trucker John Samig-lioni came to him and complained that Koth was bother-ing him by coming from her work station to the truckingaisle and telling him that he should file a shift differentialpay grievance, and he "wanted something done aboutit." Samiglioni told DePriest that this had been occurringbetween 7:45 and 8 a.m.; work began at 7:45 for Koth.After receiving assurance from Samiglioni that hewould support DePriest if Koth should file a grievanceabout discipline imposed on her, DePriest called in theassistant chief steward and issued the warning notice tosibhliy of having to deal ith urke, Who. a Rspondenl documenlld,had heen a n ,ilble acilNlsl throughout much (If his cirer, dlssenlltgfromnt It EW p)icels. filing l.aW it 1rl and gilXis TicC, etl Again. there 1 adistinct psilhililN hal, cven though Re.pondcntl malllllinrli no orporaepo licy agallst C()()I, some of ils ulprs',-rs... filr artoui reasill, rlighIhave preferred Local 106)l Io an aulrInomouls local confined to leprceilt-ing Responden's ernployeslKotil giving her orally a general Butline of Ihc coni-plaint againslt hierSubsequently, according to D)cPriest, after Koth filedthe gricsiancc, Samnuiglionii. ho was aboult to retire, saidthlt e h did iot ish to get furthcer involscd. IThis failureof proof cle Respondent to rescind thel warinig otice()ObiouNsl, DI)cPriest did not concoct this incidcent outof whole cloth. Koth. in her testimony. rememberedspeaking to Sanriglioni on the morning of the discipline.It is. furthcrnmorc, reasonable to infer that I)el'riest heardabout this only because, as he testified. Samiglioni cameto him to complainr ahout it. There is no way to be cer-tain h;lal Samiglionli gave as the ime when the ap-proaches were made to him by Koth, but it seems mostprobable that Samiglioni said to DePriest that it hap-pled while he was working, since the notice refers to"Interfering with work of other employees causing themto stop work." The warning was given 10 days afterBurke filed the first amended charge. which named Kothas a victim of harassment. I do not believe, in these cir-cumstances, that DePriest would have disciplined Kothwithout a good-faith belief that she had engaged in themisconduct for which she was cited. 12That conclusion does not necessarily end the inquir.An employer who disciplines an employee in the honestbelief that the latter had engaged in misconduct in thecourse of protected activity may still violate the law, ifthe General Counsel establishes that the employee didnot in fact engage in misconduct. Rubin Bros. Footwear,Inc.. and Ruhin Brotlhers Footwear Iltnc., 99 N.RB h610,611 (1951).In the present case, although Koth's testimony as tothe timing of her October 30 conversation with Samig-lioni is not refuted, the General Counsel has not adducedany evidence that Koth's approach or approaches to Sa-miglioni constituted protected concerted activity. In fact.she testified with respect to the claim in DePriest'sanswer to her grievance that she had left her work sta-tion, asked another employee if he were receiving premi-um pay. and offered to file a grievance for him, and that"[n]one of that was true." Accordingly, I recommenddismissal of this allegation based on the rescinded warn-ing notice.Catherine Peters testified that around the middle ofSeptember, as she was standing at Charlotte Alexander'sdesk waiting for an assignment, Alexander asked employ-ee Mary Rainey and then Peters if they had signed cards(adding, to Peters, "I suppose you did"). Rainey said shehad not. Peters replied that she had: when Alexanderasked why, Peters said, "Because I'm looking out formyself." Alexander then looked "mad" at Peters.As discussed, Alexander did not testify. Peters ywas amost credible witness. There can be no doubt that thereference to "cards" meant the separate local cards;Peters immediately understood it as such, and the ei-dence shows no other kinds of "cards" in circulation att he ltti nlll of 'ersoliil Dlirecior D)avid Siafford conirills tii}ce It i ail eild a c,rlt'rtrlitce u, ll i l Sanligllll l )1'ir1,l ii} \at1it IlieI;i')rnllC ie thlai " ahe s s. U illlllg ItI r Clir l .idll dilr't w.InI .ll I..llxt il."ifitr whlich5hSlffi4rd sialhrv Ihe sriicil s.irii iid Sl.lflord ss i i lscredible Wi iIess141 I)E(.'IS()NS ():F NAII()NAI. I AB()R R F.AIO()NS It()ARI)the time. Under oard law. this unjuslitiable explorationof employee sntimlent id activity, accomlpanied b ashowing of supervisory displeasure about the protectedactivity, would have rcasonabiy tended to coerce I'etersand Rainey in the exercise of their Section 7 rights. Ifind, accordingly, that Alexander committed a iolationof the Act by coercively interrogating Peters ad Raiiicyin mid-September 197X.Sonrio lilcicitno passed out cards on behalf of C()()..She testified that, about a week after the solicitationbegan, as eployee Joyce Harold asked Feliciano aboutthe purpose of the card which Harold had received atthe plant gate, Alexander appeared and said to Harold,who was holding the card in her hand, "Don't sign that.That's full of shit. Throw it in the garbage." Harold thenobediently threw the card into a waste container. As Al-exander walked away, she said that she did not knowwhy the employees wanted something other than the"good union" they presently had.Feliciano had a language problem, but I had no doubtabout her veracity. The testimonial inconsistencies towhich Respondent's brief adverts amount to nothing. Fe-liciano was not violating the plant no-solicitation rule, asRespondent contends, but was merely answering a ques-tion. Although the discussion occurred on working time,it is evident that Alexander was responding to the con-tent of the discussion rather than its timing. Alexander'sharsh reaction to the cards naturally tended to intimidateFeliciano and Harold in the conduct of activities whichSection 7 protects. I conclude that Respondent therebyviolated Section 8(a)(1).Robert Mc'Trl/and handed out cards for C()OOL iearly September. About September 20. he was told byhis immediate supervisor to report to DePriest's office.When he did, DePriest, according to McFarland, askedhis secretary and another person to leave. He inquired ofMcFarland whether he was involved in "the movementto start a new local" and received an affirmative answer.DePriest then said that someone had seen McFarlandobtain a signature "in a working area during workingtime which was ...against company rules." McFarlanddenied a breach of the rules. When he sought the identi-ty of his accuser, DePriest said the information was"privileged."According to McFarland, DePriest told him that he"couldn't talk to anybody in the department ...unless Ihad written permission from my supervisor and the su-pervisor in the department," and he had to "sign in andout of my department when I left and when I cameback." McFarland commented that speaking to machineoperators was part of his job, and DePriest "cut me offand he told me that I was to do what he said. I can onlytalk to department supervisors and the floor foremen."DePriest also reprimanded McFarland, a stock chaser,for a mistake he had made involving a failure to followprescribed procedures for checking the quantity of partson a ticket.Prior to work the following morning, McFarland wasleafletting outside the plant. He handed a leaflet to De-Priest as he entered, and DePriest allegedly said, "Oh,you finally came out of the woodwork." After McFar-land punched in on the timeclock, DePriest came up tohimi and said, '1 just wanted to make sure that you gotto the department on time." Mc [arland replied that heknew the rules. DecPricst said, "If I knew it was you whohad bid for this job, you never would have gotten it, andyou w\on't last long in my department."I)elPriest testified that he called McFarland into theoffice on September 19 (not September 2(), as McFarlandsaid) because of an error McFarland had made inmoving parts from one department to another. " McFar-land having only recently, in August, begun to work forl)ePriest, the latter said that he took the opportunity toexplain to McFarland his duties (which included signingilt and out of the department) and the individuals he wasto contact as he went into the various departments; i.e.,"only" the foremen and dispatchers. l)ePriest further tes-tified, "And also in this conversation, I had told him thatI had heard or [it] had been reported to me that he hadbeen going into departments distributing literature duringworking time and I said, 'If you are doing this, I wouldsuggest to you to stop it."' In saying this, I)ePriest madereference to the no-solicitation rule contained in the bar-gaining agreement. Del'riest explained at the hearing thathe had previously received "seven or eight" calls fromother department supervisors and employees (includingthe chief steward) about McFarland distributing litera-ture, but had done nothing about it.Shortly after the foregoing conversation, DePriestsaid, as he was entering the plant one morning, McFar-land handed him a piece of literature and said, "Here,smart-ass, here's something for you to read." DePriestreplied, "Well, Bob, you finally came out of the wood-work and express [sic] yourself." He denied that hethereafter had any conversation with McFarland aboutchecking up on him or threatening to discharge him.Although DePriest testified that his secretary andMcFarland's supervisor were present at the meeting withMcFarland on September 19, neither was called to sub-stantiate DePriest's testimony. Nor did Respondent seekthe testimonial assistance of the four specified supervisorspresent at the plant gate who, according to DePriest,heard the alleged exchange between him and McFarland.I think it probable that DePriest did question McFar-land as to whether he was involved "in the movement tostart a new local," and that such a question (at a timewhen McFarland had not yet "come out of the wood-work") was improper. To the extent that McFarland wastold that he was to speak "only" to the foremen and dis-patchers in other departments, I accept DePriest's testi-mony that a stock chaser properly deals only with thosepersonnel. Nonetheless, DePriest testified that, whilestock chasers "are not directed" to talk to other employ-ees, he was sure "the occasion would arise and theywould talk to someone if they wanted to." The entirerecord shows that casual conversation occurs throughoutthe plant. Thereforc, insofar as DePriest, in a discussionabout McFarland's union activities, went to the extremeof proscribing all and any such conversations with: Ihere scrams h la qu tIluon thalt M : Farland had Inld d m11ade ar;lthr Siuhllltlat l lmistake A for iIl e vidcllncC collirms that, as dcsNMcI trlin a rrn' Itn rls142 I V:AR I V \RN} K ('()R () RAI I()Nothers, that conduct had}1; a cearl\ coerci titneniic. andIis, I find, a violation.As for the c, ents of the tfiltling da(;. it see11s unlike-ly to me that t nin wou1 ti c alled his ung h-eral supervisor a "simart-ass, and, inl the abhne of theproduction of presumably aailable colrohoraltig it-nesses, I would not so ind.'4 Ihe unlpr(ovoked commenitto McFarland, "()h. ou finally camel out of thle \\ood-work," is the kind of upervisor denigration likely to re-strain ll employee fro(tll cntillHing his conCrltCd i;Cti\i-ties, and therefore Is ,,ilaltive of the Act ..L.R. B.tt'nrik en, lit(.. d/ /' (ihsoi )Jloiclil ('t ltl.e, 481 '1156, 1 167-8 (5th ir. 1973). also do not bcliec thlaMcFarlanld's tlslinlltly about [)c'rics tl mionitorilig hipunching of the tfileclock anid il.ilng [hat he w(ould 11ot"last lonIg ill I11 departellt " %its sh eer ill \etill i oi thepart of Mclarland. I cnclude rhat the lattelr threalt sini-larly constituted a j iolationl of the Act.I1. '()NSI-()()l \ I (,\l(1NSThe COOL effitrt failed, In Janu;ar 1'7)9, the Inlerlna-tional Brothierhood of Electrical Workers rejected the re-quest made by C()()L supporters for creation ; f a sepa-rate 113EW local coverilig Respondent's employees.Undaunted, those rilpl(oees who had sought Cseparaterepresentation returnecd to the drawing board. In April1979, a new organzi ation w-as formied by Neil Biuirke andt(some other COOL members, this one called the UnitedWorkers Association (UWA). Eschewrig further effortsto act within the I3EW, the U\V;A prolposed to representthe employees of Stewart-Warner as an independentunion.The UWA launched its effort in June, and by Septem-i-her 21 had filed a representatitni petitioni with the Board.In an election held on October 24 aniotig.th_ 3,()X) em-ployees in the bargaining unit, UWVA received a majorityof the votes cast and thus ousted IBEW local 1031.:The three new complaints consolidated here with theoriginal one allege, most importatntly, that b discipliningand twice discharging one employee, Mark WVeisbrotand by discharging another. Bruce Bernstein, during theperiod May-September 1979 Respoidenit violated Section8(a)(3) and/or (I) of the Act. The complaints also allegethat. on two occasions during this period. Respondentviolated Section 8(a)( ) by refusing to afford employeesunion representation as required by '.L.R.B. v. J. 'ein-garten. Inc., 420 U.S. 251 (1975).A. The Allegations Relating to Mark Wishbro!The consolidated complaints assert that Respondenitviolated Mark Weishrot's Sectioin 7 rights on six occa-sions. It is alleged that the imposition of a sign-in policyon May I 1, 1979, constituted such a violation, o tletheory that it was designed to impede Weishrot's cirecula-tion around the plant: that the denial of Weishrot's re-quest for a union steward at an iiterview o June I1 vio-lated Weisbrot's Weingarten rights: that Weisbrot was un-tI DePrlcusli tlLid 111 "Ilicai" ITItleftnIlIlrg h111S iallegedi CO nM tL1 h!Mct-arltand to a Boaird it I dulring iltir in ,stigili,.rs intIe'%i%s Although th, isse i.is aIrnt muticcdct i' t ilhI hitrlrlg. itrl .rt he,i qulestirl tlill tLU.'A rs .~tliltll4l% }io1 r orgllli;.llll. llt i I 'o findI; lwfi't Illy suspe 1I ed o) Jul I C I .aItl terrlilni ted o)1 Jilt14, "ecllcuse si(id lctplo scc a;ked for lnitioti rpresentla-tioll ..and hbecause of sai cnmlyec's protected ;iandcOllCtrl l et ;iclik'il: and l that Wisbr tot\ hatlig beent re-Stlo tl' to Clppl illtlt i i te filst plrt lof JI\ *itas LIIl-li\t'l s sll Suspeittnded 'o t 3 days o(l .AlguSt 1 S at IliCnagai; discharged tilt SeptemChber 13 hcc;IsC tle "ltlgagedill ullion anld/or other prolected ciccried ;activitiCs forthe pllrpose of collctis\ h;largailning r olier IlnlitLlal idor pOtcttillH."Mir-e hackgrouill is appropriate at thiS pitrl. Asstated above, ili Januiar5174, 1131 W turncd dotn theCO()()L requeslt for creation of a separate local. I April.tlhc C)()I supporters orgaii/ed LWA. It sas not untilNol(lda\. Jtlnc 18, }lo .er, thltl WA ftrrital5a;11-ounctd te estlahblislintit of the nrit cnipaigin. b dis-Iributing Li\VA athori/atioil cards i h sending Re-1spolildcit ;i letter, received n June I. \hlich annllriounccdthIe re a;tion of LUWA a;nd liste I erploics. inlcitdingWcishrol, ;is participants Il i te efftort.As to those violationis allegcd to have occurred priorto) June 18., Itc c record is less than o,er\whchniin ill denl-onstrtllirng the "prot(ctiel cotteredl aclivit' of' W'eis-hrolt. knos n to Respondenl. hich Respondetnt was pur-portedli retaliating againsl. There was no solicilation forI union, as such. between the demise of C()()I. in Ji-arv aiid the commencemenitit of the WA canlipaigil otiJulle 18. I is clear that. fr the past f'c\ years, Respond-tllt has eerl, w'itl respect to leaflettitlg. It paper 111a;111-falcturer's delight. l)ircctor of Personnll Staffird testifiedthat sonic "two, three. four hunidred" literature handl(otsoccurred oultside the plant. perhaps ecry other day. inthe year precedilg the ()Octoer 1)7)lecti on menltion-ing such groups as "'alk-B;ack," ''Colccrned Workers,"''"United 11HEW Workers." "Workers' Actioi Move-melnt," "'rogressive Ihbor Parts" couple of "Commu-nist new spapcrs. he Call alid The Challenge," COO ,"WAII.," and lIWA UW\A rgani7er telen IHorn re-ferred to the distributions a "two or three forests" ofpaper.Weisbhrot testified on rebuttal that he handed out litera-lure outside the plant "before May." and added that hegave Olmle at that tinle to Ro) DePriest. the head of hisdepartment who figured prominently in the disciplinemeted out to Weisbrot at arious times. However. whenhe had been asked in his initial appearance, 3 weeksbefore, about supervisors who saw him passing out leaf-lets "bef(ore May 9th," he named two, not including De-Priest. He then went on to say. in answer to a questionregarding such distribution to his own departmental u-pervisuors that he recalled handing material to DePriest"all the time." hut he could not "say dfinitely' that hegave ally to DePriest "before May 9th."Wcisbrot was not an unimpressive a'itness, but thissort of variance in testimony is disconcerting. E en if hedid distribute matter prior to May 9, however, it ap-peared to have consisted of s(itle newspapers callet"()Our Newspaper.' and there is no eVidetice that the conitainied a reference to a net untiion. here is nro oh-jeClive evideilce. ill short, that managemelnt kiies,, beforeJune 8I. that a; ne unitio \vas ill thie process of frma-14  I)FICISI()NS ()O NA'I()NAI. I.A()R REL.A-IO()NS B()ARI)tion or that Weisbrot posed any particularly significantconcern. I shall discuss hreafter, however, specific testi-mony of occurrences from wAhich knowledge might bein ferred.1. he imposition of the sign-in ptlicy on May 9)Weishrot hbegan working for Respondent onl citherSeptember 19 or October 1i}. 1978.'ilie was employedin department 23 until late March or early April. w henthe tanssferred to departaeti 2() in the position of stockchaser. Wheni Weisbrot came ito department 20(), whichcontains about 260 people. Leonard Kuczylski was itsforeman and chief supervisor: o April 23. Delriestwho had been until then the general foremanl of depart-ments 21, 22, and 37, was given respontsibility over de-partment 20 as well and received tile newly created titleof "adminstrator" of those departments. Kuczynski re-mained as the second in comniand of department 20.As one of the two stock chasers assigned to depart-ment 20, which assembled speedometers and tacho-meters, Weisbrot's duties involved being sent to otherdepartments to obtain parts needed in the assembly proc-ess. His immediate supervisor was Sarath Goldstein, the"manufacturing assembly dispatcher," who also super-vised two other classifications of material handlers: "ulil-ity workers," who both filled in for assembly line work-ers and who also chased parts, ad the "truckers," whoapparently chased parts in other departments and alsomoved parts within the department. 7The first allegation relating to Weisbrot is that, o orabout May 11, Respondent, for illicit purposes, "imposeda sign-in policy against its employee Mark Weisbrot."Weisbrot testified that at or about 7:30 in the morning ofMay 9, in a conversation in the department 20 officewith "Roy, myself, and the secretaries, and Le;lny" Kuc-zynski present, DePriest told Weisbrot that "the stockchasers would have to sign a sheet, signing out of the de-partment for all the parts they went after." When Weis-brot protested, and asked why he had to do this, De-Priest said, "[Y]ou have no business talking to radicals inDepartment 65." Further argument followed, with Weis-brot saying the new system would slow him down, andDePriest saying, "it was always done and that the stockchasers would have to sign in anrid out." In explaining theprobable meaning of the reference to "talking to radicalsin Department 65," Weisbrot testified that he"believe[d]" that he had spoken to Ira Jackson in thatdepartment the day before: Jackson was a fellowmember of the UWA organizing committee. On May 10,Weisbrot filed a grievance about the institution of thenew procedure, saying that it was wasteful and "obvious-ly intended only to harass me."DePriest testified that he was assigned his new respon-sibilities with regard to department 20 on April 23 be-cause the department had been operating at a low stand-ard of efficiency, losing over $250,000 from January toApril. One high priority item for revitalizing the depart-ment was a badly needed parts control system. As alie t estified to bothl datesrThere is rason t helliesc, (ill this record, tha thle mtlter ttiploees,may have misunderstood hese separall classificaionsstart, he considered it useful to initiate a system underwlich thile stock chasers \would note on paper their desti-nations, their leaving and returning times, and the identi-fication numbers of the parts which they were going topick up. DePriest testified that he notified Weishrot ofthe new system at a meeting attended not only by Weis-brot, but also by Michael Murray, the other stock chaser.Sarah Cioldstcin, probably the utility workers, and, per-haps or perhaps not, the truckers. lie denied making ref-erence to any radical connection of Weisbrot's, aridmaintained that the procedure was instituted for legiti-mate business purposes.I find it difficult to believe that, as alleged, DePriestinstituted the sign-out system in order to somehowhobble Weisbrot's protected actLities. D[ePriest testifiedthat, for several ears, he had had a similar system ineffect for stock chasers in departments 21 and 22. In this,he ,was supported by Gilberto Garcia a department 21stock chaser and a most credible wvitness, who said thatDePriest had put in place a sign-out system in that de-partment and in department 22 some 2-1/2 yearsbefore. Against this background, it seems logical that itwould have occurred to I)ePriest, only some 2 weeksafter taking charge of Department 20, to institute a simi-lar procedure there, especially in view of the potentialusefulness, for several reasons, of being able to knowwhere the stock chasers are and what parts they arechasing, and the obvious need for rehabilitating the defi-cient parts control system in department 20 found by De-Priest.While Weisbrot testified on direct that he was the onlyproduction employee present when DePriest announcedthe system to him on May 9, his testimony on further ex-amination suggests his lack of certainty on that score. 9The signout sheets in evidence for May 9 show thatMurray, the other chaser, first signed out on that date at7:30 a.m.,2°thus indicating that he was told early in themorning, probably together with Weisbrot.2lThe new system, in sum, seems to have been an ordi-nary business procedure, routinely conceived and imple-mented. The only evidence implying the contrary isWeisbrot's testimony, denied by DePriest, that the lattertold the former, in the course of announcing the system,' r (iarcia said hat after ahout h mnihs. when Ihings seemed to heg(ilng ell. the procedure was abandoned, from months to a year afterthat, sshenl "''seryhid started falling off again,' they returned to signingin and Out tie was doing so in April 1979At he original hearing, Del'riesl leslified Itiat tock chasers "n all mydepartments sign in and ut. lind that hls Insirucllon to McFarland to doso on September 20, 1978, us earlier discussed, as gisen as par] of asummation to McFarland about his job duties, at their first mcctin g sinceMcFarland had come to deparlment 17 in Augustl T he tCesimonly as statedJU )(;l RIIs: Mr Weishrol. I have a fess questions for you Inyour conlversation otl May 9th when Mr I)P'riest told you that theslock chasers would hase to sighn in aid out, was Mr Murray pres-crll at that time'Iil Wi NI ss: No, I don't heliee so, nol2' See (;CC Fxh 39(a). Murray made his first two entries of the dayon t e "I rucker Sign-(ul l.og,'" then swilched to the "Stotckchasers" log(i C isxl 3(b)h.i ilirray did not estify While the Cienelral C'ounsel. ,i hbrief que-Iill s tc correctlless f the dale , oil the relesvant sheets. they are, afterill. his exhibits144 S'IF WAR'r-WA RNR R t()RA I()Nthat he had "no business talking to radicals in Depart-ment 65." There is no particular reason to credit one wit-ness over the other on this issue. Even if DePriest, inpassing, made the statement, I would still find it difficultto conclude that, as alleged, the new system was "im-posed" primarily in order to frustrate Weisbrot's kno, nand legitimate Section 7 activities. As of May 9, the for-mation of UJWA had not been announced. Even if De-Priest had referred to a conversation with Ira Jackson. asWeisbrot theorized, it seems unlikely that DePriestwould have made such a statement to Weisbrot if hethought him also a "radical"; it seems improbable that arecognized "radical" would be told that he has "no busi-ness" talking to another known "radical."2"Furthermore, I cannot understand how the sign-outprocedure could have contributed to any attempt by De-Priest to monitor Weisbrot's peregrinations through theplant, short of a rather elaborate conspiracy to communi-cate with the departments to which Weisbrot had signedout, find out when he arrived and left. and so keep closewatch over him. There is no evidence that the sheetswere ever so used; the evidence is, to the contrary, thatthey were thereafter employed to make contact withWeisbrot for business purposes.23It seems plain that De-Priest, just taking over department 20 in addition to hisother responsibilities 24did not have in mind the creationof an intricate technique for surveilling Weisbrot whenthe signout system was inaugurated. For these reasons, Irecommend that the allegation based upon the installa-tion of the signout procedure be dismissed.2. The allegations related to the June II incident.The complaint next claims that, on June 11, Respond-ent unlawfully denied Weisbrot's request "to be repre-sented by a union steward during an interview whichsaid employee had reasonable cause to believe wouldresult in disciplinary action"; that, on the same day, Re-spondent suspended Weisbrot because he "asked forunion representation as described above ...and becauseof said employee's protected and concerted activity":and, further, that 3 days later. Respondent "terminatedemployee Mark Weisbrot for the reasons statedabove."It seems useful here to review Weisbrot's history ofencounters with management authority as of June I1, atwhich time he had been employed for somewhat inexcess of either 7 or 8 months. The parties stipulatedthat, on March 13 and May 2, Weisbrot had receivedwritten warning notices for absenteeism. They furtherstipulated that Weisbrot received a verbal warning noticefor extending a break on May 4.25-One has the impresslon that. at Stewart-.;arner. he Icrm "radical"might well have a broader thruht than mere union affiliatlon the word"communist" appears here and here in he record:' Supersisor Douglas Wyper, an excellent witness, te,,tified that hesaw Goldstein "frequently"'' refer to the ignout heel I, i order Il ctontacta stock chaser2 DePriest as In charge of about 560 employcces as of April 23zs As earlier alluded to, Respondent responds to work nfracltons hissuing verbal warning notices and written warning notices. by suspend-ing, and by discharging While the IBEW contract provided that rittlnwarning notices had o be subscribed bh) a steward. verbal -Aarnllig n-Weisbrot testified that, on May 17, Foreman Kuc-zynski, finding Weisbrot taking his break in a area de-marcated and reserved for departments 21 and 22 em-ployees, brought him into the office. Kuczynski began toprepare a written warning notice. DePriest entered theoffice and. informed of the problem, stated that he hadpreviously told Weisbrot not to use that area for hisbreaks,2' but nonetheless instructed Kuczynski just togive Weisbrot a written verbal warning (the warning isit evidence).O()n May 23, while Weisbrot and the odometer liie em-ployees were on break he circulated among them agrievance petition, apparently not initiated by him,asking that department 20 employees be allowed to usedepartment 22 vending machines and that an additionaleating area be allocated for department 20. As Weishrotwas attempting to turn the grievance in to a steward,who was then at work on a line in department 20,2 hewas approached by DePriest and KuczyVski who tookhim into the office. Other management and union repre-sentattives joined them. There was some argument aboutwhether Weisbrot should be allowed to turn in a grie,-ance "while my steward was working and I was onbreak;" the upshot was that he received no warning.There were two other pre-June 11 incidents. DouglasWyper was, until the summer of 1979, a department 20assembly supervisor, in charge of line 1. He became thesupervisor of the chasers as well in August, when hisduties changed hut prior to that time had no immediateauthority over Weisbrot. However, Weishrot chasedparts for lines I and 2; consequently, Wyper and Weis-brot got together, "usually every day," to discuss theparts needed by Wyper to keep line I runningWyper testified that, prior to May II, he had seenWeisbrot stop and talk to employees working on line 1,especially Evelyn Randall, and "many times" had caiu-tioned him against doing so. On May II1, he saw Wcis-brot speaking to Randall while she was at work, and toldhim that if he continued to engage in the practice,Wyper would give him a written warning Wyper theinwent to his desk and filled out a verbal warning noticefor "repeatedly stopping on assembly line to hold non-work related conversations"; the notice was thereafterinserted in Weisbrot's file. Weishrot seemed to admit onrebuttal that Wyper had reprimanded him about talk-ing,2although he denied the threat of a written arn-ing. It appears that Weisbrot was not made aware thatWyper had executed the formalized verbal warning.icCcs did not hase to hbe so itnessed Nonethlss. a riltcll rcoCrd fthe tIslanc (f a %erhal W Irrii lg ' is natlll all ed in the enlpioc 'e file! A the hearing, Welhrot aid this was ulru. whilc I)cl'rlct indKilcyiLskl nliltaliled that the5 had prior thereto reniollntrilCd slthWelhrolt for uing the wrong break area I hasec no ha;ll for decidin gwhich ersionl Is accuratew clshrol testllfied that he was still il hi, breakA ts tl Itlfied:() It is true, is iit rot, that Mr Wypur did warn you about ta;lkinglo aooi e'A No() 1I It your (testimony he 1neser said anything Io y)ou about that'A I rlenlemhr one icident wIhere h old m Hie told nitt, ].ac nco hent I was t;alking to him, yes145 I)IL(' ISl()N (): NA I()NAI L.A()R RA I()NS B(ARI)The other incident occurred on May 30. I:oreniarlKuczynski testified that he received a call fronl the liore-man of department 65, perhaps "during he summer of1')979, and that Weisbrot was in that department "disturb-ing one of his workers during working hours." I'he de-partmeit 65 foreman told Kuczyniski that lie had in-formed Weishrot earlier that day that a part would notbe ready until late that afternoon or the next da), butthat "Wcisbrot had, wilhout a husiness purpose, returnledto dpartment 65 liater i the morning. Kuczynski laterasked Weishrot Vihalt hie had been doing there, but ii-posed no disciplinie. ie also mernioned the icidlent toD)c Priest.Weisbrot, on rebuttal, denied having aniy coniversationwith Kuczy nski about returning to department 65 urirec-essarily. He did, however, concede that something was"said to [him] about department 65 on May 30()th", he at-tributed the "something" to DePriest, saying he did not"believe I enliny was there" whol the commernt wasmade.The incident to which all three were undoubhteddly re-ferring occurred on May 30, as indicated by a stockchaser's signout log of that date, put in evidence by theGeneral Counsel, \which bears the notation, 1:20) Calledby 65 Mark in the dept." Weisbrot testified that, on May3(), DePriest, not Kuczynlski, asked him why he wasspeaking to someone in department 65, and that a furtherdetailed discussion followeLed in which DePriest spoke ofsuspending him, but never did.I have no idea who was giving the more accurate ac-count of this incidenlt I see no advantage to Respondentfor Kuczynlski and DlePriest to insist that tile formler, notthe latter, spoke to Weisbrol about being in department65, andri not much to Weisbrot lfor insisting oil tle con-trary. VVhal seems more significant here is the iesap-able implication that Weisbrot's superiors received acomplaint about himi for unnecessary loitering in depart-ment 65: it is inconceivable to me that the notation onthe log was a abrication, and also that the only actiontaken was an inquiry.2!None of the pre-Juic 11 incidents and arniigs dis-cussed immediately above are considered by the (ieralCounsel to consitute unfiir labor practices.:"'We turn now to the alleged unfiair practices of June 11and thereafter. Wyper testified that oin that day. aMonday, at his regular morning meecting with \Weisbrot,they began to check through a list of parts in order toreview their location. When they reached the third parton the list, \vper mrientiooned that, on the preceding Sat-2'I ,'i.hrit tIellrcd- thlll )Del'r ,tl ill" tl Iill 1iit ti i gi l ll )11 ft)mnore thall 2 pars mi the flire; h M s 3 lg shols idhat hie .hIcllnigilillg ti t t) coilctT l s ri1 Ianx ais 10 parts at :1 ltinl If tlihs m rc so, hedid llor pay nmch lheed; the lo-gs for t111 li'xt 2 idal sihlW Veishrrot signnlg olr to get us aillany as Ioulr prls at a tite Vw 'ishroil Sltiied tlit it.adhered 1I1 the policy "for l fe ( d;lys" an11d thl'n "phased ourl of i " (il-herl (ilarcia Itestfied that. he l he I giloulIl i yICnl hllt hcrl inltrodlucedin is t, 11 i departmeiil i fem years hbefire, )L'rilsi had ild thIl stt kchasers ito "talk lu:i or Ihrec Ililllhl i ililbe r l.L IiiosC ":" Althouigh \wtshroi did itl kino of t1 tXisteCilc iof 1t1i Mi Imarililig ai the time, it it.s him.ll At lllr OI1 Agust 13, s% iI.stlTsdiilrt ('uCOuIsel for he (ietierail touiul 1%as iih',Vitiisly awarc of i prior othe ropetnilig of tilh haring. sil It it ilncludedl i the lyped sIpul.lionoff(red oi I tle firsl Iday f hal hearing It is clear thait 1e hiise miil ioallege lhill tihe illlillg A, as IsSUed dis rllllinlloltiri Iurday, lie had run short of that part, earlier brought tothe department by Weisbrot, because assembly line 2 wasusing the parts in the belief that they had been broughtin for tha liiie. In a discussion with Weisbrot, Wyperasked if it were Weishrot's job to coordinate betweell thetso lines, and the latter replied that it was Wyper's job,not his. At that point, Wyper said, "O.K., let's go to theoffice.":" Wyper's intention, he testified, since he wasnot Weisbrot's supervisor, was to get a clarification froml)ePriest as to whether Weisbrot bore the responsibilityfior coordinating the supply of parts to both lines. He didnot, however, explain this to Weisbrot, nor did fie indi-cate that lhe had any intention of disciplining him.There is serious conflict between the testimony ofWyper and Weisbrot about the subsequent evets.Wyper seemed to me a fine witness more impressive intermns of demeanor than Weisbrot. iHe also was no longeremployed by Respondent at the time of the hearing, andwas a seemingly disinterested witness. O()n brief, althoughriot yielding ill his assertion of Weisbrot's superior clainito credence, counsel for tire General Counsel, "in orderto minimize the necessity of making credibility resolu-tiois ...assumes "yper's account is essentially correct,and argues from it." Based on their comparative demiea-nor, maturity, and interest, I am inclined to think it prob-able that Wyper's account is more accurate than Weis-brot's.NWyper testified that, upon entering DePriest's office,they founid DePriest nd his superintendent, Mitch Ci-clhorski. 'Weisbrot sked at th;at point, "Am I going to bedisciplined''?" Wypcr awered, "No, we just vwant totalk. la:c a seat"-' W'isbrot rcrnairiled staniding adsaid, "Well, I ,sant to know if I'm going to be disci-plined." I)ec'riest, sayrig lie "''didn't kno(w what 'wasgoing on," told Weisbrol to be seated. Weisbrot againasked if he were going to receive a wariing notice, andDel'riest, again asserting ignorance of the problem whichbrought the to into his office, told Weisbrot to sitdow n.W'eisbrot said, "Well, I have my rights. If I'm going toget a arninlg notice I have my right to a steward. An Igoing to get a warning notice?'" ()Once more. DePriestsaid that lhe did not know(, and told Weishrot to sit down"so we can find out what's going on" At that point,Weisbrot turned, thres the door open, and i a "veryloud" voice yelled, "Somebody get me Ruby'," referringto the departnient 20 uniorn steward. Cichorski stood andsaid, "Well, this is insubordination. Hie could be suspend-ed for this." DePriest, "sort of shell-shocked," told Weis-brot and Wyper to follow him to the personnel depart-menit.As they walked by the assembly lines in the depart-menl, Weisbrot began to ask questions of DePriest "veryloudly," such as, "Are you going to suspend me for notA.e..iiir ng 1l W'.ihol i -lhat ,\5,p'l s1 id s ."1 tt's go ill theoi'flec and lalk iahoul it"I)el'riest Itelilt t that Wl'Ier uas ilulh ll ore spccific: "lhere 1lno ginlg i hi ;Sany disciphlinc N diNciphicil uill he admilniisttred Iasilllle th;ll S'iptcr has , 11 rl(l' lIl riII Ite rI(cal of if s l ), 1I UAo irds, illld thatI)l'riwt "kl Ix LIClliig this p)lllt al h lalltrlll 'S llt(d t) dlo146 SI t(WART-WARNIR C()RP()RA N II()Nsitting do?" a n itld nearby nlploxces looked p at theprocession.In the personnel office, tlhey found (eorge Pike, themanager of hourly personnel, and Ntta I.ohrmann, thechief union steward. After giving his ersion to Pike,and recommenlding uspension for Weishrot, DcPriestleft. Weishrot told his stor, , as did Wyper. Evenlually,Pike suspended W\Veishrot, the suspension notice reading"suspension pending invesligation, for insubordination."After Weishrot had left the building Pike again dis-cussed the sequence of events I detail with Wyper, andalso went over the episode once more with DePriest. Hetestified that he then decided to terminate Weisbrot. ltrthe reasons that he "repeatedl refused to participate in ameeting with management. just flatly refused to cooper-ate in aniy ay. He created disturbanie inl the depart-ment, numerous times on the way to the personnel de-partment. He seemed to be looking for a contest ...Itwas out and out insubordination I thought lie should beterminated for." Weishrot was terminated on June 15.Weishrot grieved the termination. Personnel DirectorStafford decided. after a hearinig o June 27, to reinstateWeisbrot, saying that hie seemed "sincere" and lie feltRespondent "should give him another chance." Weisbhrotreturned to work after missing about 3 weeks of work..L. R. B.. J. .i rI gar,. Inc., 421 U.S. 251, 262(1975), held that § 7 guaranlees an employee's right tothe presence of a union represeltati e at a in cest igatoryinterview in which the risk of discipline reasonably in-heres ..." Whether such a risk is reasonilbl> present ismeasured by "objective standards under all the irculm-stances of the case," id. at 257. fi. 5.I am hard put to conclude that Weishrot "reasonably"feared the imposition of discipline poni entering theoffice. The trip to DePriest's office should ha e seemedroutine to Weisbrot. It begani with an issue raised byWyper, as the two elngaged their dailk revie, of theparts list, as to whether Weisbrot was responsible for co-ordinating the supply of parts to both lines With Weis-brot giving one answer. and Wyper uncertain,:*: Wyper'sinstruction that they "go in the office and talk about it"would not seem to have carried an olinous connota-tions for Weisbrot's future. From all that appears a rea-sonable person would have regarded the office visit asnothing more than an effort to obtain clarification ofWeisbrot 's duties. In Qualit'.MlruJiluring Comlpany,195 NLRB 197, 199 (1972), the Board stated that thle ruleaffordinig representation did not apply to "run-of-the-millshop-floor conversations as, for example, the gi ing ofinstructions or training or needed corrections of \worktechniques." Although this was not a "shop-floor" con-versation, which detracts somewhat from the analogy, alobjective view of the circumstanees should sensibly havesuggested that Wyper only intended an ordinary, nonth-reatening discussion of a question of work function.In addition, I have found above that, when Weisbrot,upon entering the office, first asked whether he wasgoing to be disciplined, Wyper replied, "No, we justwant to talk." In (ncral Ilclric Company, 240( N I RH:':t ()l croi,%-examilllllll, 'le hroli greicd thilt "'hert 'l \itiie o s l{rl iJl10 ab0Lo t hel-r lill %tit, palrl , 1 lh "47, 4() (1979), the Board relied on the fact that the ap-preliensi' e employee v as tlod "alrilrol frorm tie outset ofthe coIversationl with his foretmanrr that he would not hedisciplined about his alle·gedl's ;faiult work" in conclud-ing that the employee had no reasonable hasis for fearingdiscipline as a result of the interviewa. In the present case.when Weisbhrot asked whether he %ould he disciplined,W. per expressly denied the possibility and explainled(comfortingly, one would think) thal they were there"just to talk After this statement was made bh the onlsupcrvisor present who kne. the purpose oif the isit,\Weisbrolt ihuld plainly ha. e felt aslured that no disci-plinle would elisue. IWyper's assurance satitfied te requirements of teW 'eingarlel doctrine. Having heen to1, tl h per thatl nodiscipline would issue, Weishrol had no1 reason to sup-pose that he was being compelled to attend 'an investi-gatory interview in hich the risk of discipline reason-ably inhere[d], aid therefore no purpose to hc ser cdby the presence (if a union represenlati. eMoreover. it seems to me that Respondent mna; he onthe mark i dra\ ing an analogy be ht ceni this case andRoad wayt' pres, Inc., 246 NL R I No. 18(0 (1979) (Chair-man Fanning and Member Jeinkins dissenting) There thcmajority held that it \as rnot violative of tie IcnMgarlenprinciplh for an employer to discipline an eiplo cc forthe insublordinate act of refusing, becauset f the absenceof his ste ~ard, to leave the dock area ill order to attendia nriceting ill the office concernlig earlier misconduct (tfthie employee. While Roadway is factually distinguishablei sonmec respects. it seems to hoil do, rn to a holding that.whilc n Iemployee may llilh impLuiti resist an iill orcedunrepreseCnted in. estigatory intervlie the emploCer's"right to maintain discipline" entities the etmployer toinsist that the emnployee behave it h decorurn prior tothe commencemnlet of the iter. iea. Ibid.In the present case, according to Wypcr's credited ac-count. 'Weisbrol was thrice told to be seated. and thricerefused, hbefore he asked that a steward be called It vas,according to ike, principally the insubordinate onIIductof refusing to sit for which Weisbrot was disciplined Ina meaningful sense, the ease is stronger than RoadwatY ilithat the insubordination, at least initially, was in io waylinked to a request for representation. From another per-spective, it may he said that. as anl employer may requireall employee to leae the plant floor i order to appearin an office so that the interview, ma) begin,:so hie mniarequire the employee, once in the office, to sit doi ,n forthe same purposeTrh coomplaint alleges that Weisbrot was uspcidedand temporarily terminated in June not only because hesought unioln representation, but also becaulle of his "pro-' 'th (illrll (r 1r ( nslcI airgICs ll hrief th.ll \.i l hrot hlilwi 11 l 11, CI.i',irhll b ll l heI All ' h l per sa, 1t'. 1h.e-l t k il lisig ,hih. iipr L-L'lT" ;tlll h it , ) DcPI'rlc ','s ltr r[lillk 1htl e 1 "id t (1tl kl1\shether F ir not tsInlrt %collld ret-lo% l a Alrlllg miliC Itlil/td IIIC lte tiiess oft w prs' is stlurai.e the hosrl jint I I% tlat \iNi[i r \;1kioll ii i(I w clshrtil 1s the onl', sJplertil r res..cilt 11' , lis, tirtt qlos I li'.-hi1tl' t i.' t 1 % h ile t i II liti \ I'il r t Irlsi V '\p r'e 1titiigIlt'rlI" l,[n t[lllp \. % s (I{,'IutIglrl-ll rigllt. \stlh ;I1 I1t, .,t11ill.ll{ .i t.tl;trdi. rllltlh. ' ;1{ lilt 01 I- lCll'f1I 11 -.tMlll it II ll in[ 1 ik. A ' l'1,/147 I8DECISI()NS ()F NA 'IONAI IA()OR RELATIONS HO()ARDtected and concerted activity." It becomes appropriate atthis point to discuss two matters which arguably indicatethat Weisbrot's Section 7 activities came to Respondent'sattention before June 11.The first is that on May 21, reacting to the signoutpolicy, Weisbrot filed a charge with the Board's Region-al Office against Respondent, giving as the basis for thecharge: "Since on or about May 9, 1979, and continuingto date, the above named employer, by its supervisorsand agents, has harrassed [sic] and discriminated againstits employee Mark Weisbrot." There is, as Respondentpoints out on brief, no express mention in the charge ofany union activity. Another section of the document,however, alleges violation of "section 8(a), subsections Iand 3," of the Act, and the latter reference, of course, isto the subsection protecting union activity. Nonetheless,since the formation of the UWA was being kept, inWeisbrot's word, "underground" until June 18, it is noteasy to infer from this charge that Respondent knewwhat was on Weisbrot's mind when he filed it.:` Therecord does not show how many such charges are filedin a facility of Respondent's size or to whose attentionthey come.The other item is some testimony by Weisbrot andformer employee Bruce Bernstein. Bernstein, a proba-tionary employee, was discharged on the day that Weis-brot was suspended, and the asserted grounds for Re-spondent's knowledge of Bernstein's pro-UWA positionto some extent involve Weisbrot as well.Aside from his testimony that he participated in put-ting together the June 18 newspaper announcing the for-mation of UWA, the only union activity by Bernsteinbefore he was fired on June II (he had begun employ-ment on April 15) was his sponsorship of a party at hisapartment on Saturday, June 9, which in part was in-tended to promote the UWA. Initially, Bernstein andsome friends thought to have a purely social function,but somewhere along the line it seemed a good idea tomake an organizational affair of it. Two kinds of invita-tions were handed out::7one simply announced a"PARTY," giving Bernstein's home address and the dayand time; the other read, "Party? Let's Get a DecentUnion at S-W!" and it, too, gave Bernstein's address, aswell as his telephone number, plus the day and time.Bernstein himself, however, did not pass out any copiesof the latter invitation. A total of some 45 employees at-tended the party.Bernstein testified that at or about 9 a.m. on June 11.the Monday following the party, he was standing in theplant near an elevator with Weisbrot and Robert McFar-land. They were discussing the "success of the party andthe effect it would have on the organizing, the uniondrive, in fact, we were discussing the fact that a largenumber of people from the plant went to the party andthat overall it was a successful thing." At some point,:s The 'small plant" doctrine, see Wieie PloH We'ldrig C(.. Inc.. 123NlRB 61h (1959), would apparently not apply to Respondent's 3,000 em-ployee operation (even assuming that each of the plants were consideredseparately). It i. parenthetically, a limitation about which I have somedoubts Word probably circulates around a 50-man department (of a hugeplant as rapidly as it doe, around a 50-man plant S far as I know, ho w-ever, the Board has refrained from uch an analysis'7 There is reference to a third, but it is not in evidence.Superintendent Cichorski "walked very close to us andoverheard a part of the conversation which we were dis-cussing the party." After he passed by, Weisbrot re-marked that Cichorski "had his c->c on" Bernstein. Bern-stein had never previously spoken to Cichorski and didnot know his last name or title; he knew only that hewas a "big boss."Weisbrot essentially confirmed Bernstein's account,only he had Cichorski looking at both of them with"kind of a mean look," and said that he told Bernstein"to watch out, that this guy had it in for Bruce." Weis-brot testified that he passed out both kinds of invitationsto the party.It is, of course, possible that a supervisor becameaware that Weisbrot was circulating invitations to aparty, some of which made reference to "getting adecent union" at Respondent's plants, and passed on theinformation to the appropriate authorities. It is also possi-ble, but improbable, that Cichorski, walking by Bernsteinand Weisbrot at his "normal stride," was fortunateenough to overhear that Bernstein, whom he did not per-sonally know, and Weisbrot, who he may or may nothave known, had held a party which successfully fos-tered a new union.:i I have somewhat more respect forthe possibilities inherent in the testimony of Helen Horn,a department 23 employee, an organizer of UWA, and abelievable witness, that discussions about the party werehad "on at least a couple of occasions" within a few feetof two of the supervisors; such things as "maybe wecould get ourselves a better union" were said, but thetalk was not "real loud"; however, on Friday afternoon,"you get a little louder than you are supposed to orwould be advisable." One of the department 23 supervi-sors testified that she knew nothing of the UWA as ofJune 11; the other was not asked.This line of evidence primarily links Bernstein to theUWA. I find it difficult to infer from it that Respondenthad by June 11 focused in on Weisbrot as a centralfigure in an effort to unseat the IBEW. In any event,even if I were to conclude that Respondent had suchknowledge, I could not find here that it seized uponWeisbrot's behavior on that day to eliminate him. I notethat Weisbrot himself testified that DePriest urged onlythat Weisbrot be suspended for his behavior, an unlikelyshowing of restraint if the purpose were to stamp out theUWA campaign.It was Pike who decided on discharge, a punishmentwhich, at the time of the hearing, he still thought appro-priate; he announced this decision on June 15, 2 daysafter Weisbrot filed a charge with the Board based onthe June suspension, and perhaps at a time when Pikemight have been aware of that charge. Stafford chose toreduce the discipline to a suspension in the course of thegrievance procedure. While the argument might be madethat Stafford, unlike Pike, feared the issuance of anunfair labor practice complaint, at least as valid a conten-tion can be made that there is no easier and relativelyless painless way for a large employer like Respondent to:' Cichorski did not testify. but this ornission seemr quile dilffrentfrom F:ltreman Kopier's failure to testify about his colnversatilonl withBurk i Sptcmhber 1978148X S llXARI -WARNI R CO()RPO(RA IONnip an organizational campaign i the bud than to fire alowly paid notorious partisan. Ihis Safford chose riot todo. lFor the reasons given. therefore. I erid no nmerit in theallegations based on the June II sutispclsiorll arid June 15termirlation of Wcishrot3. The suspension of August 15The complaint next alleges that \Vcisbrot was unilaiw-futll sspetnded b [)ePriest for 3 days on ALugustl 15.After June 18, as discussed, Respondent was officiallyon notice that the UWA was being formed andri thaWeishrot was one of the charter members. There is n oevidence that Weishro andri Reponde i t had anyr proh-lenis inrilmdialely after he returned to work in the firstpart of July. The plant was then shut down for vacationin the last 2 weeks of July.On August 13, Weisbrot received another writtenwarning notice. On this occasion, the foreman of depart-ment 24 savw him talking to an employee while she wasworking on the line. DePriest was called by the foreman.and he aid Cichorski took Weisbrot to te personneloffice. There. Delriest told Pike that he knew of Weis-brot passing out union buttons i sotrte department. andalso handing out literature i department 1, which Weis-brot denied.In the presence of three stewards. Pike first told Weis-brot that he would be suspended; subsequentlly. Pike saidthat under the rules, having previously received a verbalwarning, Weisbrot could be given no more than a writ-ten warning at the time. It was at this point that Weis-brot was shown for the first time the written verbalwarning executed by Wyper on May II11. A writtenwarning, signed by DePriest, was then drawn up for theAugust 13 violation of "beiiig out of work aiea withoutpermission and disturbing employees during workingtime." Issuance of this notice (like the May I1 warning)is not alleged to be violative of the Act, although Weis-brot testified that he had merely "stopped to say hello"to the department 24 employee and was there for"maybe five" seconds; at the hearing, counsel for theGeneral Counsel characterized the notice as "legitimate"discipline.Two days later, on August 15, Weisbrot was again dis-ciplined for speaking to a working employee; this inci-dent is alleged to be unlawful. According to Weisbrot,he had returned from lunch and "had seen my supervisor[Goldstein] toward the back of the back of the depart-ment toward the office." Wanting to ask her a question,he went toward her, but she "wasn't there when I gottoward the back." He "stopped in on line 3" and asser-tedly asked Deborah Williams, who was working, if shehad seen Goldstein. Williams said she had not. He "wasthere a few seconds" when DePriest came over, tookhim into the office, called in a steward, and suspendedWeisbrot for 3 days, the suspension notice alleging theidentical violation as the August 13 notice, set out above.Weisbrot testified that, during their discussion, DePriest:" Nor did he make Weishro whole for losl pay at he time of rein-slalcmenl, a probhahle ceoirst if he srer seekinlg to avoid isslanct of acimplaltpointed to somec UWA authorization cards in Weisbrot',pocket and asked if he were distributing them on theline; Weishrot said he was not.The initial theorv of the violation appears to he that)ePriest blew ti up an inoffensive and fleeting exchange of,ords intllo a pretext for suspension. A secondary argu-ment is possible: that, even if the facts were as DcPriestdescribed them, the inposition of discipline was nonethe-less discrimrinalory:lmployee Williams was proffered to support Weis-brot's testimony that his conversationl with her , asephemeral. She seemed a most honest person. hut onepart of her testimony was disquieting and other portionswere riot helpful to Weisbro Although Weisbrot testi-fied that he "stopped" at the line for "a few, seconds,"Williams persistently said that "he didn't stop to talk hejust asked mie i passing ... [and] kept walking by,"''then repeated, in answer to a question, that Weisbrot didnot "stop to talk" with her ("No, he asked me in pass-ing"). ut, wvihen asked how long the conversation took,her reply was, "It didn't take five minutes if it took thatlong," following which she reverted to "'H didn't stop.like I say."As I read Weisbrot's testimony and study a map in evi-dence, the only way he might have seen (Goldsteintoward "the back of the back of the department towxardthe office" as he returned from lunch would be if he hadbeen proceeding south to north on the main aislethrough the department, although his testimony gives nodetails. But Williams explicitly has Weisbrot proceedingfrom east to west, coming from within the lines, whichapparently would be no place for him to be coming fromin returning from lunch, and which seems inconsistentwith his testimonyDePriest testified that, as he entered the department.he spotted Weisbrot standing next to Williams at herwork station, where he remained for the 60-90 seconds ittook DePriest to reach them. He said that he did notaccept Weisbrot's story that he was merely asking if Wil-liams had seen Goldstein, for several logical reasons,aside from the time consumed by the two as witnessedby DePriest.40I think that there is some reason to believe that De-Priest spotted Weisbrot standing and talking to Williamsat her work station. Given that Weisbrot had, only 2days before, received what the General Counsel termed"legitimate" discipline for the same offense, I find it diffi-cult to engage in the hairsplitting which would somehowdifferentiate between the two offenses, especially takingWeisbrot's entire work history into account. While I donot generally find DePriest to be a reliable witness, itdoes appear to me that he had a somewhat cautiousstreak, and would not be likely to take on Weisbrot (andanother witness) if he had seen Weisbrot do nothingmore than exchange a few words with Williams in pass-ing. I think a more substantial conversation occurred.It is useful to address at this point the evidence bear-ing on Respondent's general attitude toward employeeI'" Wilhalms stified hat Dc Priesl approached him from hi, offie., nolifrom the ntain lisle I cannot sec. from Io)king the map. iho, , William.lcould hac manle smwCh kan ohtbsrstlltwi149 I)LCISI()NS ()I NAII()NAI. I.AI()R R I.ATIO()NS B()ARI)conversations, charitable and commercial solicitations.and similar lnonproductive use of working timle. I can (dolittle more. alter reviewing the evidencee thanl say that itis a mixed bag. It appears to me that. as might be likelyin any large facilily, enforcementi of tle rules variedtronm departlmen to departlment and usuall related t(the tcmpcrament of the supervisors. Ihc re is evidenc ofoccasional lotteries anrid selling of callidy anid other goodsby employees ill difierelt parts of the plalt. someiltilieswith the knowledge and/or endorsement of' supervisors.O)n the other hanlld, it appears that Respondent attemptedto control, as best it could, the activities of its thousanidsof employees. Thus, in December 1977, Respondentmade a point of' posting the planlt rule oil "selling admaking unauthorized collections," with a warling aboutdiscipliiary actiol, in anticipation of the Christmasseason.A certain aniounlt of colnversation was permitted.Thus, Wyper testified that it has "always been'' that as-sembly workers it department 2() sitting near eacth otheron the line spoke to one another, ad his testimonyshows that it was only after he cautioned Weisbrol"mariV tlimes" aboul speaking to workers at their statiolnsthat he drew up the May II verbal warning. Thereseems to have been an understanding by the employees.however, insoflar as there nlay be any generalizationsdrawn, that it was improper to spend time speakingabout nonwork-related matters. Thus, Deborah Williamstestified that Weisbrot spoke to her occasionally on theline, but "[n]ot too much because the rule was that Ididn't stop to talk to anybody during working hours. So,it was never too often." Weisbrot, in describing hisappeal to Pike on August 13 for a \warning instead of asuspension, had, himself, said to Pike, "If you want togive me a warning, O.K., I talked to someorie, I admitit."4 IConsiderations of significance here, it seems to me, arethe role of DePriest in department 20, and the characterof the man. DePriest testified that, when he took overthe department on April 23, he was told that among itsproblems was absence of discipline This vas confirmedafter April 23 not only by his own observation, but alsoby a letter he saw soon thereafter which had been re-ceived by one of Respondent's vice presidents from oth-erwise unidentified "Old Timers Of Dept. 20 Asking FortHelp!" This missive asserted that "the majority of peoplein dept. 20 are good working people who do their job,"but that "certain people are being allowed to do what-ever they want when they want." The letter went o togive details of the alleged laxity, and ventured the opin-ion that management was "afraid of certain workers be-cause of the people belonging to certain communists [sic]groups."DePriest began his effort to reorder the department byinstructing the supervisory staff to explain the rules to" Safford iestified hat certain cllectlions, such as the annllual Crusadeof Mercy and hbond dri.Cs are authorized others are nol I trre ICS1-monr that. prior Io Ihe election irl October, tinuticrou IEW rpreserta-rises mtiade foria} inl tile plianl. so Tinetlmle alcinilllpaiiel h, floreiieCrlSlafford spkc (eof his hing a icklikh probhlrr, since Iocal 11i11 hadaccess riglhr fi r legtirnale business, hul aid Illat, lclcnver lie heard ifan abuse.h attrnptl to c it olrol iternployees and tell them that he wanited obedience. Itseeims clear that DePriest is a "book manl" who expectsthat rules will be lhonored. lersonniel l)irector Staffordtestified that DePriest enforces rules more stringentlythan other foremenl and that probably two or three timesat nilay grievances are filed against him as against otherformeni. Elmployce Williams agreed. and other evidencelmakes clear, thiat, after DePriest assumed authority overthe department, "there has been some rather strict en-forcelelnt of rules that employees are unhappy about."4I he June 18 edition of the UWA newspaper reprints aIcalelt entitled "Roy [)elriest vs. the Workers of Dept.2(0," which accused )elPriest, inter lia, of "trying toturn Dept. 20 into some kind of combination kindergar-tell arid maximum security prison."It thus appears that l)elriest has a particularly author-itarian bent, that oine of the purposes behind his assign-meint to the overhaul of department 20 was to bring thatspecial characteristic to bear, and that he did so with de-termination. (Given these factors, it does not seem incon-ceivable that whenl Del riest saw Weisbrot speaking toWilliams at her work station on August 15-the sameWeisbrot who had been punished by DePriest for thesame conduct only 2 days before and who, among otherthings, had been discharged for insubordination only 2months before--this disciplinarian would have beenspurred to action.I am not persuaded that Weisbrot was back in the as-sembly area simply to ask where Goldstein was, for rea-sons which analysis of the evidence discloses;4:3I can seethat DePriest might reasonably have felt the same. Andwhile DePriest or another supervisor might have merelyreprimanded a first-time offender for this incident, Icannot say that DePriest's reaction to such conduct byWeisbrot. only freshly disciplined for the same behavior,was not an appropriate reaction for the offense, particu-larly from a supervisor of DePriest's temperament. Inview of the fact that the General Counsel has not chal-lenged the May 11 and August 13 warning as improper,there is scarcely anN logical basis for making a differentcontention as to the August 15 discipline, once it is con-cluded that Weisbrot was in fact standing and talking toWilliams.One difficulty with the issue is the reference in theAugust 15 notice to "being out of work area withoutpermission" in addition to "disturbing employees duringworking time." The evidence on the question of whetherWeisbrot was "out of' his work area is complicated.Testimony by Weisbrot Margaret McCarthy, and Deb-orah Williams was to the effect that stock chasers deliverparts into the assembly lines all day long, and did soright up until the hearing.44Wyper testified that chaserswere at no time "normally" supposed to go into thea4 Williarms herself filed a grievalnce iabout having Il get permission louse Ihe resitronl, and she signed he May 2 grievance relating to use ofdclparlnliet 22 sCllding rmachilles, puttilg fie exclamatiorn arks [ext toher ilame4: (O) t he whole, as presiously detailed a( as discussed intar. Weis-hreut Cse lled (m nmlake a habit of otel ixrsilg htl \sorker, at their slations:it does nol rsc urllikelk Ilo lie Ihail he was doing the same here41 Wllianm,, however, a, allsure f the clasificalions, and she nmayhare hcn referring io ulill1 ,orkers andl/.or ruckcrs15() S't:ARI \I'ARNELR CO()R'(RA I ()Nlines, but that the "proper procedure" was for them todrop off parts at the enid of the lines; after a newa partscontrol system was put into effect, probably in lateAugust, the chasers aetre only to dcliser to 3 main stock-ing areas (but even then, some suhasseibly lines hadtheir own storage points). Kuczynski said that chasers"should never have gone into the lines to deliver a part,"but he was "sure there were times when the stock chas-ers did get into the lines sometimes just to visit people ."DePriest testified that, at some uncertain time, he toldthe stock chasers that they were not permitted to go intothe assembly lines; he said that this instruction was giveniduring "[t]he first couple weeks when I was establishingthe parts department." In the light of Wyper's testimony,this appears to refer to the time iate in August when thethree major storage areas were created.Relying particularly on Wyper's testimony, I think itfair to say that, as of August 15, stock chasers were gen-erally not supposed to go into the lines to deliver parts,although they probably did so from time to time; the de-livery to the lines was I think, by and large done by thetruckers and the utility workers. If chasers did go intothe lines, they were, I infer, supposed to be doing so fora business purpose.In a sense, then, Weisbrot was "out of [his] work area"if he was in the lines for a purpose other than deliveringsupplies or other work-related activity. Both Pike andDePriest had, according to their testimony, made clearto Weisbrot on May 23, at the time that Weisbrot at-tempted to deliver the petition to the steward at herwork place, that he "was not to disturb other employeesin the department [while] they were working" and wasrequired to obtain permission from an employee's super-visor in order to go into an assembly line to speak to thatemployee. Weisbrot testified that DePriest had said "itwas against the rules." Practically speaking, I doubt thatDePriest gave much thought to the wording of thenotice; it mirrors precisely the language of the August 13notice he had given to Weisbrot, and he undoubtedlysimply copied that notice.It may be argued that DePriest, by including the refer-ence to a "work area" violation, in addition to "disturb-ing employees," was straining to hold Weisbrot to an im-proper standard, thus giving rise to a suspicion about De-Priest's motives. I recognize the argument, and have con-sidered it. It still seems to me that the basic question iswhether the General Counsel has established by a pre-ponderance of the evidence that DePriest, a man of acertain temper and personality, with a given mission toincrease the efficiency of department 20, would onAugust 15 have treated differently another employee, notengaged in union activity, for disturbing a worker on theline, where that other employee had, like Weisbrot, re-ceived a verbal warning for such conduct in May,4awritten warning for similar behavior (from DePriest) onAugust 13,46 and, inter alia, had been discharged and re-instated just 6 weeks before. I cannot conscientiouslysay, on this evidence, that the General Counsel has estab-lished that DePriest would have acted differently toward's As noted, the May disciplinle for the same coniducl is not alleged he violative.4e This arning is also nor alleged to be unlawfulan eniployee (lot asociated u ith the UW'A. I shall there-fore recommend dismissa , of this allegation4. The Septlemrnber 13 discharge of' WeisbrotThe final complaint allegation pertaining to Weishrotrelates to his discharge on September 13, s\ hich is said tohave been caused by his "union and/or other protectedconcerted activities for the purpose of collectic bhargain-iiig or other mutual aid or protection."One can only guess at the forces ithin \Veishrotwhich led him to behave as he did in the sleek of Sep-tembher 10-15. Despite has ing been fired in June. andhaving received a written arrting on August 13 and a 3-dai suspension on August 15 for "disturbing emplo cesduring working time,"4Weisbrot conccdedl .onMonday, September 10, and on Wcdncsda5, September12, went to department 64 and spoke to employees hilethey worked. On these occasions, unlike the previousones, his workday had ended. The department 4 eim-ployees were engaged in work, however, and one mightsuppose that a minimum amount of circumspectio-nwould have counseled against such activit b Wcisbrot.but the asserted basis for his second discharge is essen-tiallyv uncontestedJoe Butler, a supervisor in department 64, testifiedthat, at or about 4:30 p.m. on September 10, he sa"wWeisbrot, whom he did not knos at the time, talking toan employee named Coushan at the work stattion of thelatter. Weisbrot was wearing a UWA T-shirt. Butlerasked Weisbrot to leave. 4Shortly after this, Roy Collins, foreman of department64, saw Weisbrot, as of then unknown to him, in the areatalking to employee Jim Butler, the nephew of Joe, asJim was working. Collins asked Weisbrot if he had a jobto do; Weisbrot said yes, and Collins told him to go doit.4'A few minutes later, he saw Weisbrot again, thistime simply standing in the adjoining department II; hisattention was then distracted by another employeeAbout 10 minutes later, he saw Joe Butler and asked ifhe had seen the "guy in a red T-shirt." Butler said hehad run him out of the department earlier. Collins toldButler to ascertain Weisbrot's identity if he saw himagain.On Wednesday, September 12, Joe Butler again sawWeisbrot, wearing his UWA T-shirt, in the departmentabout 4:30 p.m.. this time talking to employee NadineRoberts as she worked. He asked Weisbrot to leave. Sub-sequently, he mentioned this incident to Collins, whoasked if he had ascertained Weisbrot's identity. Butlersaid he had not, since "It]he guy didn't give me a hardtime and he just left."Weisbrot's testimony was somewhat different fromthat of the two supervisors. He said he had talked to JimButler on Monday for "[a]bout five minutes." and he4 i addition to he pre Jlune I I disciphil ai d i cldCIIi earlier set ouit.the record shows that. ,i Aiguit 24, 'relishro receled another i rittcnwarnilng notice for absntCeelsn, his third iotlirc oni Ihis sUhlecct mslCtMarch I 4 As slated aboe. W'etihrit's shlit ha.d allrcad elnded il 3 45W4 5eishrot testified that he tfits ans, credl in ith affirnam, ratherthail get intio .pintles ..Lsls-,'l' s1ith ( lie151 I)(tlISI()NS (f NAI I()NAI. I.AI)R R All ()NS I)ARI)"believe[d] he was working: I can't be sure. thonghl"Asked if he had talLFd to any other employees in depart-ment 64 on that day. Weishbol said, "1 don't think so. Noone I call remember offhand. no." ()n rebhttal. he testi-fied that he did not know anll employe named C(oushan.He identified Collins as the supervisor who told hin toleave on Monlday. Hc also agreed lhatl he spoke to Rob-erts on Wednesday, a conversation of about "a minute''which was cut short by the supervisor; but he furthertestified that he spoke to Jim Butler again on that day. Icredit Joe Butler's testimony that he spoke to Weishroton Monday as well as Wcdnesday; I do not believe heinvented this encounter.On Thursday. September 13, the UWA distributed aleaflet containing a picture of 18 of the union organizers,with their names and department numbers. Upon seeingthe leaflet and recognizing Weisbrot, Collins attemptedto call Kuczynski, who was on vacation, and then spoketo DePriest, telling him that Weisbrot had been asked toleave department 64 three times that week and request-ing DePriest to "make sure he stays out of here." De-Priest notified the hourly personnel manager, Pike.Later that day, at a meeting with Local 1031 unionstewards present, Weisbrot was discharged for havingbeen "in a work area without proper authorization andwas disturbing employees in this working area duringtheir working time."°The discharge decision was madeby Pike, who interviewed Collins, Joe Butler, and JimButler after hearing from DePriest. Pike was informed,inter alia, that Weisbrot had been wearing a UWA shirt.Pike, it will be recalled, had made the decision, subse-quently reversed by Stafford, to discharge Weisbrot inJune. He testified, with respect to the second discharge,that he "checked into" Weisbrot's record, which wouldhave shown, as set out above, the three written warningsfor absenteeism in March, May, and August, the verbalwritten warning for extending a break in May, the verbalwritten warning for using the wrong break area in May,the verbal written warning for "repeatedly stopping onassembly line to hold non-work related conversations" inMay, the converted termination in June, the writtenwarning of August 13 for "being out of work area with-out permission and disturbing employees during workingtime," and the 3-day suspension of August 15 for thesame offense. Pike testified, "The fundamental considera-tion I made about the previous discipline in his recordwas for similar type discipline that he had received forsimilar violations-most notably, a warning notice and a3-day suspension for the same thing-the same violation,the same infraction of the rule." Pike's investigation inthe second week of September showed that, on Monday,Weisbrot had been found in department 64 talking to aworking employee and had been told to leave; that in-stead of doing so Weisbrot went and talked to anotherworking employee, and was again instructed to leave;and that, on Wednesday, Weisbrot once again breached"I So reads the termination notice Added to it in handwriting is thestatement. "[)uring the process of administering the ternlination employ-ee threatened he foreman and caused a disturbance in the departmentand refused to relinguish his pass" Wceishrot conceded that, in an allgrydiscussion, he refused to hand in his pass, "started yelling," and calledDePriest a "pmrip"the disciplinle of department 64. Consideriing that Pikehad. ill Jtile, di'scharged Wisbrot, it does rit lseem tn-tcaillble to thilik thiat Pike hbelieved it \was aglitli imefor Wcishrot to depart.The superficially arresting fact that Weishrot's ideintifi-cation through the UWA leallet led to his dischargeseems, i my judgmcnt, to work at least as much in Re-spondent's favor as against it. The fact is that both Col-lins and Butler saw al unfamiliar employee wearing aUWA T-shirt and speaking to department 64 employeesotn Monday, and did nothing more than chase him off.Butler did the same on Wednesday. This suggests thatRespondent may not he treated as a motnolith, uniformlyand conspiratorially dedicated to rooting out all signs ofUWA activity. If that were true, presumably Weisbrotwould have been apprehended by Butler and Collins onMonday and turned over to DePriest then. This relative-ly laissez-fjire attitude should be compared to that ofForeman Mallick who, seeing Weisbrot conversing witha working employee in department 24 on August 13. hadimmediately corralled him and contacted DePriest.5While it might be argued that Collins and Butler wereprepared to allow a suspected UA organizer off, buthad second thoughts about Weisbrot's importance whenhis picture appeared in the leaflet, there is no reason tobelieve that they would so finely discriminate betweenorganizers.Against this background, it is not easy to draw an in-ference that Weisbrot's activity on behalf of the UWAplayed a meaningfully contributory role in the decisionto terminate his employment. There is certainly no evi-dence that any other employee had been allowed to ac-cumulate such a string of rule violations without suffer-ing the ultimate penalty.There are, I think, some impediments to the GeneralCounsel's theory all along the line that, since May 9, Re-spondent had been out to get Weisbrot. If that were so,why did DePriest, as Weisbrot testified, instruct Kuc-zynski to issue Weisbrot only a written verbal warning,instead of the already made out written warning, on May17? Similarly, why did DePriest decide not to give Weis-brot the threatened warning for turning in a grievance tothe steward while at work on May 23, and why was noeffort made to follow up on the report that Weisbrot hadbeen talking to employees in department 65 on May 30?In like vein, it might be argued that, if Respondent weredetermined to eliminate Weisbrot, it would have stuckby its guns on the June discharge.I do not mean, I should add, that the case is at allclearcut. While again noting that his demeanor gave noa I have considered the iestimony of Nadine Roberts that inollerl-plolyees of departnment i4 comne into that departmenl "al day" II talk toworking employees without superslsory intcrlnttri W'hile Roberts isa vvitness of strength and dignlity I am inclined to beliese thal Collins, arequally impressive uitless. did not lie in suhsequenllly tesTifyllng that hisrule is that nonemployes may nolt speak to empil)oee withlrul permis-sion, ad that Roberts would he farnihar with this requirement hbecauseshe had personal experience with it when a frienld f hers persistentlyoserstayed break isits, leading Collins to call the friend's fireman5While practice O1 s ariouls ralters seemed to differ from deparlmenl odepartment. the (eneral Cunel's witness L)lane Mseiheltlcr testifiedthat, i departmlti 37, "'il o,, i .ined go talk 1)to oilebhtli oil thelire, you alsays ,wci tip ad talked io [the foremar ] first152 S I WAR] -WARNER CRPORATI-I()Nindication of dishonesty. I have concluded elsewherethat DePriest was probably fabricating in various in-stances, and there are conflicts in the testimony of Re-spondent's witnesses which might be thought suspi-cious. 2But the case is the General Counsel's to proveby "the preponderance of the testimony taken," asspelled out in Section 10(b). arid, looked at as a whole, Iam not convinced that the evidence so preponderates.My sense of the case is that Respondent opposed theouster of Local 1031 by an independent union."' As Ihave earlier noted, however, I doubt that the pulsebehind that opposition beats as strongly when the issue isexchanging one union for another as when the stakes arewhether a company should be organized in the firstplace. It is of interest, I think, that not a single violationof Section 8(a)(1) by verbal restraint, coercion, or inter-ference is alleged here with regard to the UWA cam-paign, although the facts and figures make that surpris-ing: a 4-month effort among 3,((X) employees monitoredby a vigorous organizing committee.It is entirely possible that Respondent and DePriestwere delighted by the opportunity to say goodby toWeisbrot on September 13: under prevailing law, only if'it can be concluded that Respondent would not havetaken advantage of that opportunity in other, neutral cir-cumnstances would there be a basis for finding a violation.Golden 'Nugget. lI(t., 215 NLR 50, 52 (1974). On thisrecord, I see no substantial basis for finding that anotheremployee, not engaged in union activity. would havebeen treated more leniently than Weisbrot. Therefore,with some degree of reluctance arising from my unre-solved suspicions about the case, I feel constrained torecommend the dismissal of this, and all, allegations per-taining to WeisbrotB. The Discharge of Bruce BernsteinBruce Bernstein was hired into department 23 on April17, 1979. His 2-month probationary period would haveexpired on Saturday, June 16. He was discharged onMonday, June II, and, not being a regular employee.was unable to grieve his discharge. The complaint l-leges that Bernstein was terminated "because of hishaving engaged in union and/or other protected concert-ed activities for the purpose of collective bargaining orother mutual aid or protection."The evidence relating to Bernstein's concerted activi-ties has been discussed above. As indicated, he linked asmall social affair planned to be held in his apartment onJune 9 with a promotion of the soon-to-be-announcedUWA, and some of the invitations handed out at theplant referred to the party as having the purpose of get-ting a "decent union"; Bernstein's address and telephonenumber were on the latter invitations. In the week pre-S' Another mall example of DePriesit, seminig unrehahilily Is foundin his tesirnony about his walk with Weihrol il the personnel office onJune 11 Weishroi testlfied Ihal l)ePriesl aid he could "suspend ou f don't like your looks if I want to do that " DePriel letified that w hal hesaid was, "t could suspend )ou or terminate ou ust hecause I don't likethe way you look, but that doesn't mean it snould stick" The addendurntestified b DLe'rest eenls exceedingly humble, Im context, for a manof DePriet's prsonailts and aulhorit.a I anm not much persuaded io Ihe coinrary by the public stance ofneutrality taken by the C(mpsly hortly before the election.ceding this function, there was some discussion about itby employees near the desk of department 23 supervisorsand Wcisbrot and Bernstein were speaking of the successof the party on the morning of June 11 when Cichorski,the superintendent of automotive assembly, walked byand gave Bernstein, whom Cichorski had not met, a"mean" look.As company knowledge of an employee's union activi-ty goes, this is not strong stuff. It is settled, however,that proof of knowledge may be inferred from all the cir-cumstances,54 and there are circumstances in this recordof the sort upon which the Board often relies to inferboth knowledge and unlawful intent.Bernstein testified that, in the afternoon of June 11. 2days after the party, he was called into the office ofFrank Weaver, the foreman of department 23, who su-pervises about 175 employees. Present with Weaver wereCichorski and a secretary. Weaver told Bernstein that hewas being terminated because lie had had too many ab-sences. After he left the office, Bernstein spoke to someother employees who urged him to find out whether hewas being fired by Weaver or the personnel office Ac-cordingly, Bernstein returned to Weaver's office (Ci-chorski and the secretary were still present). Bernsteintold Weaver that he did not think he had a bad attend-ance record, saying that his absences fell vwithin therange outlined to him by Weaver when he was hired. Hepointed out to Weaver that when he had been ill onthree recent days, May 30-31 and June 1, he hadbrought back a medical note, had asked Weaver if his ab-sences would affect his record, and had been told thatthey would not He then asked Weaver whether he orthe personnel office was responsible for the discharge.According to Bernstein:Mr. Weaver replied by saying neither, that I hadmet the standards or the boundaries of the accept-able absences. I had followed procedures, but thatwasn't the point. he said. He said the point was thatthere was nothing he could do. Procedures werefiring me. That is the word he used. He said I wasbeing fired by procedures. He said I was being firedneither by him nor personnel and there was nothinghe could do about it and he repeated the thingabout this should be a lesson and I should look atthis as a learning experience.Bernstein then went to the personnel office and spoketo personnel employee Ed Rieger. Rieger said he wouldlook at Bernstein's record and discuss the matter withhim the next day. When Bernstein returned, Rieger toldhim that his absentee record did not merit automatic dis-charge, but that this was a "foreman's discretionaryfiring" and Rieger could do nothing about it.As indicated, Bernstein was told that he was beingfired because of his absentee record. The notice of termi-nation given him on June II states, as the reason for dis-charge, "Released-Absenteeism." In an area of the formfor evaluating the employee's "work," "conduct." and"ability" as either "very good," "good," "fair," or4 .I. R.B. Li.n Bei/l (onmpanv. 311 S 584. t()2 (1t41)15x I)}.V'ISlNS ()F NA IO()NAI. I.AilO()R RlI.A I I)NS t(),XRI)"poor," Bernstein received a poor rating on all threeitems. Although the terminalion notice oInly specilies"Absenteeism'' as the reason for discharge, at the hearingRespondent's switnesses assigned weight to IBernstein's ill-ferior work performance. as discussed below.Respondent's principal testimony o tile IBernstein lle-gation CanlC fronl I:oreman Wlea e and dna Peer,Beriistein's immediate supervisor. hey both made i-pressive personal appearaices. especially Peer (althoughshe became less conviltcing on cross-ex;llillatioln). Peerdenied any knowledge of BIernstein's involvement in theformnation of a ine uniion; Weaver was itot questioiiedonl the subject. It is difficult, perhaps because We'averwas called as an adverse witness by General Counsel anddid not reappear il Respondent's case, to get a firillgrasp oni how, from Responident's point of view, the de-cision to terminate Bernstein developed, and its tinliiigdecided on. Weaver first testified that ernstein was dis-charged for "excessive absenlteeism."'' His lest inoiyseems to be that. when line supervisors such as Peerhave absentee or other problems with employees. theynotify Weaver and he counsels the errant eployee.Weaver "believed" that Peer spoke to hini not only ofBernstein's absenteeism but also of his poor work record,but lie could not say how mnany times. lie "believed"that he called in ernstein a "couple of times" to ,.arnhimi about his abseniteeism, but could not say whe i hedid so. Subsequently, he said that, "as mluch as he] callrecall," he talked to him oce or twice, but it is "possi-ble" that he did not speak to hilm at all."'Asked when it was decided to discharge ernstein,Weaver said, "The supervisor came inll and complainedthat he was off a period of time and when he came back,it was decided because of the absenteeism and his poorwork record that he would be terminated." l'he refer-ence to "when he came back, it was decided" vwould in-dicate that the decision was made on or soon after June4, when Bernstein returned from a 3-day illness, but theevidence is that he was not discharged until Monday.June 11. Peer, as shown below, testified differently as tothe time of decision.As Weaver agreed, the reference to Bernsteinl's workperformance at this point in his testimony contradictedhis initial statement that the discharge was caused by ab-senteeism, but he asserted that "the main purpose was hisabsenteeism." as exacerbated by performance. Weaverthen made a statement which seems to indicate that thedecision to discharge was made and about to be imple-mented even before Weaver heard of the poor workrecord, although that construction is inconsistent withthe statement quoted above as well as with Bernstein'saccount of the discharge interview: "[Excessive absentee-ism] was the main purpose that I had him in there for,but after the supervisor brought to my attention that hiswork record was also poor ....565" bternslein teslified ha h had cnever heen arned ahout his ahsell-leeism6 'Ih c slilerice 'was iint colmpleted Accordtilgly to tirnsilill. Peerwas not prer cl, t a tc ile li of dischalrge W\ca'cr's tatemer t thil hi '"hadiflcrnlrstil] In there." suggesting thit the illitlali C ve ls W 'c'al'cr',. i con -trary to Per's licn ,mlon r I1i II Si \ti' t t' ci Vca cr ailroi ld the ellc t ofMay Io complain of tkernstein' ace ad poor performanceT[he attelldanlce record Ifr I3erinstcin. hired oln April17. shows the folloxiing: lie was tardy o(il April 23: hchad all uexcused abhsence otl N1;ay 17: and lie had ex-cused absences oil May 30.() May 31, atld J le I At tlhchearing, Weaver testified that, ;s he recalled, lrnsteii'u;as absent "approximately foiur timles in a period ofabout six weeks," which ainlualized out to 3h work dalys(lt' asence a ear and "w vhich is, i rr book, too rmulch.aid I couldn't stand for it." Weaver wals not later r-called to testify iln response to 3erilstcir's subsequent tes-timoiny about Weaver saying that "procedures" 'as thevillain; he did say, i response to questionls by the (;criner-al Counsel, that he believed he kew al the time of dis-charge that Bernstein had "two excused and two unex-cused absences,"that he "thinks'' that Herrilsteir pre-scrited a doctor's excuse to him "on two ccasions." adthat hie had "no recall" of assuring Bernstein that lie hadniothing to worry about as a result of the cxcused ab-teristein testified that on the morning of Juie I frthe first and only time. Weav er was unpleasant to himiAs Bernisteinl was sorting cases, Weaver approached andsaid, "I hope you are not putting the stamped cases backill the bhis because if you are, your ass is grass." WVeaxcrwas not recalled to testifv about this assertioi.Supervisor Peer, called as a witness for Respondeitt.was questioned by Respondent as if I3ernsteiri's deficienttork was the only, or at least the principal, cause of thedischarge, Thus, her iterrogatioll began with questionsrelatinig to the various functions of ernstein's job. Shedutifully stated that ernistciin's operation of the bezzliigmachine was "vcry poor" and that he was "remoxed'froil that operaitori after he damaged "many parts." Sub-sequently, hoxvcver, she testified that Bernistein asnever actually "removed" from the machine, ill that shekept returning him to it for another "chancethroughout the whole period of his employment." Actu-ally, on the basis of ernstein's testimony, there is somereason to believe Peer's original account that he was "re-moved" from the machine; he said that he was taken offthe bezzling machine at some unclear time, but he saidthis was done because Peer told him "they wanted totrain new people."PI'eer was further asked about Bernstein's performanceof his stock handling function, and termed it inadequate,in that he had "mixed parts" and "mixed boxes" on morethan one occasion for each kind of error. While therecord leaves some doubt as to how Peer could be surethat it was Bernstein, rather than another employee, whowas culpable on all such occasions, his own testimony,referred to below, indicates that he had made errorsknown to Peer.Peer said that she discussed Bernstein's work perform-ance with him on two occasions, telling him at the begin-ning of his second week, and then perhaps after 2 weeksof employment, that she would "have to see improve-ment." She could recall no other conversations with him"regarding his work." In this respect, ernstein painted arather more filvorable picture for Respondent than did'' A s utl ll ahove, hls is inaccurate.154 STEWARI -WARN'R CO()RI()RA'TIO()NPeer; while his testimony was somewhat confusing. heconceded that on one occasion Peer "yelled" at him forreturning late from a break, and that perhaps four timesshe admonished him that "You have got to be moreawake" and "You have got to use your head more."However, he also said that he heard her make similar rc-marks to all the employees.While, as set out above, Weaver testified at one timethat his predischarge warnings to ernstein (if, indeed,there were any at all) related to absenteeism, and that hebecame aware of Bernstein's inadequate work perform-ance only somewhere around the time at which dis-charge was decided on Peer conttarily testified that sheasked Weaver to speak to Bernstein about his poor per-formance "about in the middle of the next week after thesecond time I talked to him." She further said that shespoke to Weaver on this subject again. she "think[s]," onthe "second day after his absence" (presumably May 31.the second day of the only consecutive string of absencesby Bernstein): "Not only his work performance Naspoor, he'd been absent for, this was the second day in arow. I couldn't survive ill that manner." By this shemeant that he was one of only four men i the depart-ment, that usually the men operate the bezzlitig machinebecause of its strenuous nature, and that Bernstein's ah-sence was therefore "crippling."There seem to be some problems vw ith this latter pieceof testimony One is that Peer's other testimony wouldindicate that Bernstein's performance on the bezzling ma-chine was horrendous and his May-June efforts on themachine were simply to give him another "chance'' onthose facts, his inattendanice would not likely adverselaffect this function.aThe second is Bernstein's testimno-ny on rebuttal that on the second day of his 3-day ab-sence he came to the job for ai few hours, found that hewas too ill to work, asked permission from "I thinkEdna" to see the plant nurse, got a note front the nursepermitting him to go home, "showed Edna the note."and left work.This testimony was given by Bernstein on the last dayof the hearing. Company counsel objected to the testimo-ny as to whether "a nurse sent him home or whether hespoke with Ms. Peer concerning it, as properly beingpart of the General Counsel's case-in-chief, and counselcomplained, inter alia, that he would "have to now bringin Ms. Peer to testify with respect to this." After a collo-quy which, in the transcript, is rather confusing, theGeneral Counsel stated that the only testinony that he"want[ed] to stand is that he came to work that day andleft." Counsel for Respondent did not demur.On this state of the record, it would be improper torely on Bernstein's testimoy that he showed a medicalexcuse note to Peer on the second day of his absence. Itwould, however, be proper to depend on his testimonythat he "came to work ...and left" on the second day.This appearance, presumably known to Peer, raises aquestion as to why she would speak to Weaver on thesecond day of Bernstein's absence. Peer had previouslytestified, however, that Bernstein was "absent three dayss I put aside here Ihe fact hal Itern',ici n Iesrified that he , ai.luallremoved from the bezzling machine hefore his employment endedin a row," and that, while it is "possible" that she gavehim a pass to see the nurse "at any time," she does notremember doing so. I should note that. it w ould appearfrom other evidence that if Bernstein had worked for 2hours on the second das, of his illness that might sho\,on his attendance record in evidence; it does not How-ever, the attendance records are obviously not free fromerror: an example is one of them which marks anti em-plo)ee vsAitli excused absences oil nexistcnt days inFebruary. It seems probable to me that Bernstein didmake an effort to work on May 31, and that Pccr musthave been so aware,Peer testified that she supplied Weaver's secretarywith the information on the termination forni that Hern-stein's "work," "conduct," and "ability" serc all "poor."Hoswever, she as not sure at the hearing hether shesould have said that his "conduct" was 'poor" or"fair." She could recall no reason, haever, fr dsigna-ting Bernstein's "conduct" ecen as loss as "fair" otherthan "having repeatedly to tell him instruction'' whichshe conceded, on reflection, to be a matter relating to hiswork rather than to his conduct.Peer indicated that she was causally responlsible for thecvcntual discharge of Bernstein. going to Weaecr andtelling him that, "not only his attendance wkas poor, hiswork performance hadn't improved." This "last" conter-satin with Weaver about Bernstein occurred. she said.after he had been absent, I noticed the second da i arosA and that is when I went to him She would not.however. go so far is to say that she recolmmenrdedBernstein's discharge; hen asked if she did, Peer re-plied, "Something of that sort " Her account of Weaver'sresponse was also equiocal: "I guess he was going totalk to him and do whatever was necessary." Peer saidthat, when she spoke to Weaver, she vs as not a are thatthe May 30-June 1 absences were excused, bhut thatwhen Bernstein returned on Monday, June 4, 'I thinkBruce told mc himself that day, he had been sick orsomething.")Dwight Perry began work in department 23 some hdays after Bernstein started. He testified that about weeks before his appearance at the hearing o November15, 1979, Peer asked him if e "remembered what typeworker Bruce was"; he told her that Bernstein was a"decent worker." He further testified that, about 2 wceksbefore the hearing, Peer asked him if Bernstein was "theguy that she was trying to locate for about an hour on aprevious occasion and when he returned, he was walkingdown the aisle smoking a pipe, when I told her no, thatit was Thad ...an assembler in Department 23." Perryfurther testified that Bernstein had trained him to workon the bezzling machine. a fact Bernstein himself did notmention.There was nothing about Perry's appearance whichwould suggest that he was not being truthful. and thefact that he could not even "pronounce [Bernstein's] lastname" at the hearing indicates that he was no particularfriend of Bernstein's. Although Peer testified the dtayafter erry did, she was not asked to deny his testimonyabout her seeking his appraisal of Bernstein's work, norwas she asked about Perry's claim that Bernstein had155 )DECISIONS ()i NATI()NAL AB()OR REI ATIONS O()ARDtrained him on the bezzling machine. The only referenceby her to Perry's testimony came when she was askedsome seemingly unhelpful questions about whether sheremembered an employee named Thad, the kind ofclothing he and Bernstein wore, and whether she knew ifeither of them smoked a pipe. If Perry is to be believed,one might infer that Peer's subsequent detailed testimonyabout Bernstein's inadequacies was not founded in herrecollection.The propriety of such an inference is open, it wouldseem, to some argument. If Peer were knowingly in-volved in the discharge of Bernstein in June for illegalreasons, she would likely recall him vividly enough inOctober not to have to ask Perry what sort of worker hehad been (and, indeed, if she knew that Bernstein hadbeen unlawfully discharged and that a hearing wascoming up, she would have been exceedingly stupid tohave asked such a question of a rank-and-file employee).In other words, Peer's questioning of Perry can be readto mean that she truly remembered little about him, animprobable state of affairs if she had been consciously in-volved in his discharge for improper reasons. On theother hand, the questions put to Perry by Peer might beconsistent with the effort of a middle-level supervisor at-tempting to prepare to bolster a decision made by ahigher authority to discharge an employee withouthaving consulted her first. But it may be argued that, ifWeaver had instructed Peer to be ready, at the forth-coming hearing, to testify that Bernstein had been an in-adequate employee, she would not blithely and foolishlyhave approached Perry to ask whether he remembered"what type worker Bruce was"; her course in this regardwould already have been set. In short, I am uncertain ofthe value of Perry's essentially undenied testimony.There is in evidence, for comparison with Bernstein'sabsentee history, the attendance records of all employeeswho served their entire (or truncated) probationary peri-ods in department 23 between January 1978 and June1979. The General Counsel introduced some of these re-cords and Respondent introduced the majority of them.On brief, each side draws various conclusions as to thegravity of Bernstein's relative absenteeism, relying ondiffering premises.Important to Respondent's analysis is Personnel Direc-tor Stafford's testimony on this issue. In discussing howabsences are recorded on employee attendance records,Stafford testified that the department 23 shop clerk doesnot make entries of absences, if any, for a given week onan employee's attendance record until Tuesday orWednesday of the next week. At that time, the clerkmakes entries on the records showing the kind of ab-sence (unexcused, excused, unreported, etc.) and itslength. Those attendance records are not available toForeman Weaver until perhaps Thursday or Friday ofthat succeeding week. In other words, Stafford said (re-ferring to G.C. Exh. 25(b)) the absences of the employeeshown on that attendance record on Monday-Wednes-day, October 16-18, would not be physically placed onthe record until the following Tuesday or Wednesday,October 24 or 25, and probably not given to the foremanuntil Thursday, October 26. Thus, it is possible thatWeaver would not see a record of the October 16 ab-sence until October 26, some 10 days later.The object of this testimony was to show that someprobationary employees with arguably worse recordswere allowed to complete their probationary periods be-cause the foreman may not have known, as to those pro-hationers who were absent in the 10 days preceding theend of their periods, that they were absent, since the at-tendance record, if reviewed on the last day of theirperiod, would not reflect the more recent absences.Stafford further testified, in explaining the retention ofcertain probationary employees, that discipline was re-laxed with regard to attendance in the severe wintermonths of January 1978 and February 1979.Stafford also testified that probationers, unlike regularemployees, did not receive progressive discipline. Thepurpose of the probationary period, he said, is "to evalu-ate an employee with regard to this [sic] general workrequirements. That includes conduct, it includes his abili-ty to perform the job, his attendance." Respondent re-leases probationary employees "whenever we want to doit or have reason to do it" within the 60-day probation-ary period, and there is no prescribed maximum for pro-bationary absenteeism.On brief, Respondent attempts to show that Bernstein'sattendance record (one unexcused absence and three ex-cused absences) as of his termination date (5 days beforethe end of his probationary period) was as bad as any ofthe other 62 probationary employees hired into depart-ment 23 between January 1968 and June 1979. In a chartdesigned to so demonstrate, appended to its brief. Re-spondent, relying on Stafford's testimony, makes adjust-ments in the absentee record of the other probationers.One of these adjustments is a deduction of absences"which occurred ithin 10 days of the end of the em-ployee's probationary period or within 10 days of thedate the employee was discharged if the employee didnot work the full probationary period." The assumptionmade here is that, because of the posting system, Fore-man Weaver might have let absences occurring duringthe latter part of the probationary period slip by unno-ticed because they were not actually recorded by theshop clerk at the time the 60-day period ended.This assumption is not necessarily compelling. For onething, 10 days is too broad a compass; an employee's ab-sence on a Tuesday, Wednesday, Thursday, or Fridayshould, according to Stafford, be available to the fore-man on the attendance record by the following Thurs-day. More importantly, the fact that an absence has notbeen posted does not necessarily mean that Weaver isunaware of it, as shown by the testimony of Weaver andPeer that Bernstein's absences of May 30-June I werediscussed by the two supervisors either "when he cameback" (Weaver) or when he had been absent "the secondday in a row" (Peer), at which time, and before the ab-sences were posted as excused, they decided to get rid ofhim. It is similarly important to point out, however, thatthe fact that Peer assertedly brought Bernstein's situationto Weaver's attention does not mean that other supervi-sors at Peer's level would necessarily bring similar oreven worse cases to Weaver; and, if they did not, it156 S'I WVAR'I'-WARNELR CN()KI'()RA [II()Nseems clear that Weaver would likely not be aware ofabsence problems until the absences were posted.Weaver testified that, except when a line supervisor noti-fies him of problems with I of his 175 employees, he re-views weekly only the attendance records which hisclerk "has pulled out for me and put on the side for myattention."The General Counsel introduced the records of 17contemporary probationers for the apparent purpose ofdemonstrating disparate treatment of Bernstein. As theGeneral Counsel states on brief. "Measuring Bernstein'sattendance against that of other employees is difficult...." and, in fact, the General Counsel's brief refers toonly nine of his own exhibits and four of Respondent's.As indicated, it is impossible to know which supervisors,applying a "discretionary" standard, would approachWeaver at any given time during a probationary periodto complain about an employee's attendance; this couldwell depend on a subjective balancing of the employee'sabsenteeism against his or her perceived skills and poten-tial.The General Counsel's analysis of the records com-pares certain nondischarged employees' performancesagainst "the pro-rated figure of 32 absences per yeargiven by Weaver"--aclually, Weaver testified that Bern-stein's 4 absences "in a period of about six weeks" annua-lized to "thirty-six workdays a year. which is, in mybook, too much"-and some testimony by Stafford abouta 6 percent figure.59The General Counsel also includesan employee who left after only working a few weeks,on the apparent theory that Respondent should promptlydischarge probationers whose absences quickly and earlymount up, which may or may not be a fair assumption.He further includes instances of tardiness, the signicanceof which is really unclear on the record. Having doneso, he arrives at the cases of 13 employees "whose at-tendance during the probationary period was far worsethan Bernstein's but who were retained." Some of theGeneral Counsel's choices are questionable in certain re-spects; others seem to be reasonably substantial compari-sons.Recognizing the variables involved, it is not easy tomake comparisons. Some cases are superficially more ag-gravated than Bernstein's. Diana Hagerstrom (G.C. Exh.23(a)), for example, was hired on January 30, 1979. Shehad four unexcused absences in February,6fi received awarning notice on March 7, and had two excused ab-sences on March 12 and 19, the latter date being her lastday worked, at which time she separated ("Quit-Betterjob"). Stafford testified that receipt of the warning noticeindicates that Hagerstrom must have been an "exception-al" worker, because progressive discipline does not nor-mally apply to probationers. Her separation notice ratesher as "good" in all work characteristics. It is impossibleto say that the four unexcused absences in February byse Stafford in fact iestified that there a, nolt estahlished criterion ofexcessive absenteelsm h prohationrlers He did sa) that the managemntgoal oserall is 4 per cert absenteeism." hut hat Respondent aerages anunsatisfaclorI ' I" per cent abelh nteciti 'SO Notations of tIro) more such absences on1I ebruary "2'" and 30"are ohviousli Ill error 1 vao of the althentlc unc.cused absences A ere for4 and 3 hoursan employee thought to be "good" was ever brought toWeavcr's altention, although one might presume that isso; in any event, the fourth such absence occurred amonth after she began and there could have been adesire to see how she performed over the next 2 or 3weeks. '; Jeffrey Fowler (G.C. Exh 24(a)) was hired on Sep-tember 26, 1978. In October, he was tardy three times. InNovember he had an unexcused absence on November I,a 4-hour unexcused absence on November 15, a tardinesson November 16, and excused absences on November 20,22, and 24. Assuming that WVearer did not learn fromFowler's foreman of the latter three absences until afterthe expiration of Fowler's probationary period on No-vember 25, it may be argued that his record vas not asbad as Bernstein's. An opposite assumption could lead tothe contrary inference.62Nereida Lucas (G.C. Exh. 25(a)) had a record quitesimilar to Bernstein's. Hired on September 26, 1978,Lucas was tardy on October 4, had an unexcused ab-sence of 4 hours on October 9, and had three excusedabsences on October 16, 17, and 18. Lucas, however,quit work on October 26, only 30 days after starting em-ployment, and, arguably, too soon into the 60-day periodfor any serious evaluation.Frankie Dorband (G.C. Exh. 29) is a more meaningfulcomparison. Dorband, hired on January 18, 1979, had in-curred three excused absences and one unreported ab-sence by March 1, long before the end of her 60-dayperiod. These four absences in 6 weeks would seem toqualify her for termination under Weaver's standard, andhe presumably saw her attendance card, recording thefour absences, prior to the end of her probationaryperiod on March 19. She was not released, and there isno explanation of the distinction except in Respondent'sappendix to the brief, which lumps her two excused andone unreported absences in February as presumptively"bad weather" days which would have been discountedby a supervisor.:At least as, if not more, discrepant is the case of MariePickett (G.C. Exh. 32).64 Hired on January 18, 1979,Pickett was tardy on February 7, had an unexcused ab-sence on February 13, had three excused absences onFebruary 20, 21, and 22, was tardy again on February28, and had an unexcused absence of 4.8 hours onMonday, March 12. Since her probationary period ex-pired on Monday, March 19, it may be argued that, be-cause of the posting procedure, by March 19 Weaverwould not have known of her unexcused absence ofl Respondenrl', brief dlcounls ;all of the Fchruary unexcused ahsrcncc,because thc occulrred in a hbd weather month It takes this generalhroad-brush pprioach as 10 all of January 1°71 and Ftheruar> I')79, dIe-spilte he absence of any showing that the particular da Nr missed 'were in-clemell' t I Las ,ee some force in he testimony of Personnel Direlot r Staffordthat. n assessing an emplsee' s ab',ntcneeism during the probhaionarNperiod, tihe facl Ihat a absence is "excued" inder person el departmentpro.edture* would nrot necessarly mean ihil it is Irlicken fron a supcrr-sor's milid s i ncgallie factlr An mploece ho lend, lo he sick orolthcrsvre ndlspos ed mighl nolt h considered dsirhrblei: N i 1')liri"icnl 23 siupcrulor ,cr Ictll l TIhat such ib l tiles erreot erlookedh, The ieneral Consel', brief does nol refer to, this record157 I)I(CISI()NS ()OF NAI()ONA. I.AB()R R.ATI()NS I()ARI)March 12. ut even withoul that knowledge. he presurnm-ably would hase seen, before the end of her terminationperiod, the four absences which had occurred by -ehl-u-ary 22. Picket \was not discharged at the end of the 0()days." Sylvester Neal (Resp. Exh. 61) was hired on Noveim-ber 24, 1978. lHe , as tardy on November 28, and had ex-cused absences of full or part days on December 8, 21.and 29, and January 6 and 19. Even discounting the Jan-uary 19 absence as possibly not being known to Weaverprior to the expiration of Neal's 60-day period on Janu-ary 23, that leaves at least four absences which mighthave been known to Weaver by the latter date; Respond-ent's brief would discount one of these four as a badweather day because it fell in January.There are, in addition, other records which, in an ab-solute sense, are as bad or worse than Bernstein's butwhich did not result inll discharge; arguably, they fall intothe reporting lag exception urged by Respondent. SeeDrake (G.C. Exh. 22(a)) (five absences as of end ofperiod, last two occurring within last 6 days), Calhoun(G.C. Exh. 26) (five absences in period, last three occur-ring in last 6 days of period), Thomas (G.C. Exh. 27)(seven absences in period, last four in last 6 days ofperiod), Torres (G.C. Exh. 34) (seven absences in period,last four in last 4 (lays of period). None of these employ-ees was discharged at the end of the probationary period.Then there is the interesting case of Evelyn Ray. Therecords introduced by Respondent (Resp. Exh. 67) showthat Ray was hired on May 1. 1979, was tardy on May 3,had unexcused absences on May 4 and 7, had excusedabsences on May 15 and 18, and was "Release[d]-Absen-teeism" on June II11 the very day on which Bernsteinwas discharged. Ray's record, in total absences, and evenin tardiness, was identical to Bernstein's; in quality, onemight argue that it is a shade worse, since Ray had twounexcused absences to Bernstein's one; but, by Weaver'sstandard of counting and annualizing total absences, therecord of the two employees is just about identical.Given the fact that Ray, not identified in the recordwith the UWA. was released on the same day from thesame department as Bernstein, one might have thoughtsomething would have been made of this seemingly fa-vorable point by Respondent at the hearing. Except forthe introduction of Ray's records, the transcript is silentabout her; only on brief does Respondent argue her caseas proof of the neutrality of the handling of Bernstein.I am left to puzzle about Ray's case. How did it comeabout that after four absences in the first 18 days of em-ployment, and none thereafter, it was decided that sheshould be discharged 24 days after the last absence andsome 19 days before the expiration of her probationaryperiod?66Perhaps, after all, it was sensible litigationstrategy to leave Ray quietly ticking away in the record;while her case gives rise to the foregoing questions, itmust, obviously, be accorded careful consideration.fi7,l The appendix to Respondent's brief does not deduct Pickett's fourFebruary absences, tir reasons unlexplained66 The terniiatiorn form shows Ray as a "fair" worker inm all categl-ries.6 I nmay well he that Respolldcnlt wisely chose rli to highlight Ihesimultaneous discharge of Ray for fear of provoking arn amendmen toA few other items deserve discussion. ()ne is thatBernstein and Weisbrot were disciplined on the sameday. T'his appears to be coincidence. It is hard to con-ceive, as Respondent argues, that Respondent wouldhave anticipated that the routine June 11 discussion be-twcen Wyper and Weisbrot could have resulted in theadmitted insubordination, calling for a steward, etc.,which brought about Weisbrot's suspension on that day.()ine would have to infer a conspiracy and a scheme byWyper, DePriest, and Pike. all dependent on a hoped-forreaction by Weisbrot: that seems wholly unlikely.Similarly, the fact that Cichorski was present in thedepartment 20 office when Weisbrot came in on June 11,and in the department 23 office when Bernstein was firedon that date, does not seem to be more than happen-stance. The testimony is that Cichorski was present 'forvarious business reasons. It seems somehow entirely toosinister, and inane on his part, to suppose that he engi-neered or was aware of a plan to discharge both employ-ees for their UWA involvement, and deliberately choseto be present as the plan was being put into effect.Finally, there is the uncontradicted testimony of de-partment 23 employee Helen Horn that, on August 24,Weaver started a conversation with her by pointing toher UWA button and asking what it was. When she saidit was a union button, Weaver told her that he thoughtshe was "too smart to get hooked up with that." Hewent on to say that he had seen her name in a leaflet putout by WAI.L, an opponent of UWA, which identifiedher as a UWA solicitor. He asked if she had been in-volved in the organization of UWA; she replied that shewas "wearing the button." The conversation ended withWeaver saying that he thought she was smart enough towork in the office, and offering to help her out if shehad any problems. Horn testified that the leaflet towhich Weaver had referred had come out that morningor the day before. Horn's name also appears on the letterannouncing the formation of UWA received by Re-spondent on June 18.The foregoing is, I believe, a fairly exhaustive analysisof tile important evidence relating to the Bernstein dis-charge. The problems in that evidence seem to me to betroublesome. After considerable reflection, and recogniz-ing the difficulties in the case, my inclination is to con-clude that the General Counsel has made out his case bya preponderance of the evidence.To some extent, and with some regret, that decision isnecessarily a mechanical one. Bernstein seemed to me amost honest witness, and he heightened that impressionby conceding at the hearing that Peer had criticized hiswork on several occasions. He testified that, when he re-turned from his absence of May 30-June 1, he askedWeaver if that absence would jeopardize his job, andWeaver assured him that it would not. Asked by theGeneral Counsel, prior to Bernstein giving this testimo-ny, whether such an event had occurred, Weaver simplysaid, "I have no recall of that." Weaver was not calledas a witness for Respondent after Bernstein had testifiedtilhe complaint alleging that Ray' discharge was designed Ito obscure heiol elC bchlld Iternstein's terminatioin I'hat has happened in inilar casesin the past I VAR I \R-WARNI-R C()RI'()ORA I()Nto more positively denl ha;l.ig gix en WeaLer this assrur-ance.I very much doubt that errnstein faricated ;l is ex-change (iser the tcstiniori (f Peer th;it the last tinleshe spoke to \V'eaker about B3crslten A as on the secondday of his 3-day ;ahslnc. together sitlh 'Weaver's testi-mony that "it was decided" ill that last conversralion thatBernstein would be terminatcd. it would have heenwholly incollsistent , itlh such a decislon for WVeavcr ohave suhsequently assured lerrrsteiii that he had nothinlgto worry about. Indeed, the decision having purportedllybeen taken before 1CBernstein retlrned, i is hard to under-stand why VW'eaver ould go 1no urther than to say heihad "no recall" of harilng given such ai assurance ap-propriately, he should harve quite certainly remenlberednot having done so. The inference here, of course, is thiatan intervening evenrit-the party-brought about achange of nlind by WVeascr.Similarly, art adverse inference must be drawrn froltBernstein's uncontradicled testiniony that Weaver saidthat the decision to fire him was dictated by "procc-dures," rather than being a decision by Weaver or thepersonnel office. Again, I do riot believe Bernlsteinldreamed up this colloquy. While it might be implicit inWeaver's general tcstiniony that he made no such state-ment, his filure directly to address this claim makes itimpossible to test its accuracy And assuming that it wasin fact said, it contradicts e'caver's underlying themethat he exercised his discretion based oil Bernstein's ab-senteeism and poor performance.As for the latter deficiency, it is a impression thatPeer was so overzealous in attempting to downgradeBernstein that another adverse inference is appropriate.Bernstein's allegedly wretched performance, resulting inthe damage of "many parts," on the bezzling machine(from which Peer could not seem to decide whetherBernstein had been removed or not) was at the sametime so valuable that his 3-day absence from that oper-ation was "crippling" to her assembly line. Again, al-though Bernstein simply could not learn to operate themachine efficiently, he was assigned, according to theuncontradicted testimony of Dwight Perry. to teachPerry how to run the machine. Similarly, the decision torate Bernstein as "poor" not only in "work" and "abili-ty" but also in "conduct," when there is no evidence atall that Bernstein engaged in anv untoward conduct, ismore of the sort of overkill which tends to create a sus-picion that a coverup is in progress.The several conflicts in and between the testimony ofWeaver and Peer strengthen this suspicion. Weaver's ini-tial testimony that he "believed" he spoke to Bernstein a"couple of times" about his absenteeism, and also abouthis poor performance, was subsequently reduced to the"possib[ility]" that he did not speak to him at all; thislatter is quite likely, because he surely would not havecalled in Bernstein about his first absence on May 17,and he clearly did not admonish him after Bernstein re-turned from his 3-day string of absences, his only otherincident of absenteeism, ending June 1. AlthoughWeaver at first testified in a way suggesting that he mayhave spoken to Bernstein early on about his low-qualityperformance, and, although Peer testified that she askedWcaser to sp;eak to lernslteiln coitcerrinig his efficicl'''aibout i tie riiddle of te IlCXl cck altelcr the scondtlime I talked to hiri" (hich appareitly Wouldl hascbeen in the third w\eek of Icrnstein's cirlplonicnil.Wca\'er later seenled to say that hie had heard riothiiiabhout IeCrnistein's work till lie was about to dischargehlirl: "[[xcessixve absentcism j was the n;ail purpose t hatI had hin i there for, hut after the supervisor broughtto niy attenlti(on that his ,uork record 'ias also poor."()11 its face, the "poor performniance"'' reason selnis riakev eighlt aftCrthought It is riot express1 illtiltolledill the terillnatioln Ioril as a reasoLn for releaise. allhloughthe exhibits tile contains the recordls if three prohbationers whose given reason for discharge was "Not caplhlof our type of work." plainl a recognizeed lc'tcgorxMoreover, eveni taking ito accout all ll the ariables aiidulcertailnties discussed earlier kith respec Ito the report-ing-of-absence process. it does sceni rather difficult to be-lie\ c that Bernstein's unexcused absence anid three ex-cused absences were truly considered so ioleriable arecord i department 23. While. for the reasons givelabove. I cannot he sure of this, niy rex iew of the rcordsleaves at least a strong hunch that the four absences.three of them excused. in 55 days might riot ordiiariilarIuse Weax er or his subordinate niaiagers.;' 1irecord shows. as to the 63 probationers ull ose recordsare in evidence. that only 3 of them. BIernstein. JohnRoberts, and Evelyn Ray, were released for absenteeism.At this point, however, the case of Eselyn Ray loomslarge. As indicated, her absentee record was quite sinilarto (or perhaps qualitatively somewhat worse than) Bern-stei's and she was fired on the same day As also indi-cated, unilluriiated questions attend her case. AcknolI-edging the surface force of Ray's discharge, and at thesame time the unanswered peculiarities relatinig to hyshe was fired henl she was, I have concluded that thispiece of evidence simply is not sufficielnt to carry thcday for Respondent against all the other considerationsset out here.Timing is a meaningful factor. If the decision to dis-charge Bernstein was made on or about May 31. as Peerwould have it, why was he not terminated hen he re-turned to work on Monday, June 4? Neither of the su-pervisors was asked to comment on this sticky questionOne document in evidence shows that an excessivelsabsent probationer. John Roberts, was let go on the daythat he returned from four consecutive days of unreporl-ed absence (G.C. Exhs. 211a) and (b)). Other documentsdisclose that Weaver had no particular day of the weekfor discharging probationers. Roberts, above. was firedon a Friday. Moore, thought of as not being "capable of' ' ()I11L an enlploye p;,¢scs iht prnohau ill;lr ptriod, the rtlcs bc conlc rlloldtcrab*h relaxed "()nc dly of repolrted ahcllscic nll cilh nollth v Jth-OuJl %thSr;llllatIlg cvld nn c ' ill be pcrmrlrtcd" hcrfirc b rls dlt'clplln I I1pOictI An cmpilpr c rcc, cs grraduled (liicipilic, h ill i n hl TnlrII-llaldt', tint )t's (tll fur IlidCllu s If unciL ut'l ilit ui ui rcrorlcl inBscUi'" .lit llin t calendar quarir, nutu nlcidenlrs of abshin.' irc lil t a rrit diforvard for this purprec fron) oe lL quaricr ti(, .nCllothr Sttiff'lrd tsiliSd,lOsnoC ar J }ll , pinnt tchn r onsrl raonlahlr , lil Rn'sporldcI trics III .;I.tlin11iknlig rcuilAl r those culnplIn, ! cs ho tihrett n l .ils tils h5, ' tsil 11 Is1l p 11,I ] tl C' tll lc ' vll Irc(1 .h i h.rh cr I shr lcl.t'1II. 0 .n1o l lUrl Irlrdti, sirk orl ihc sce lu idl , of t is tia I(\s V.1tiLnt I.Sl C appcarcd th' 'l( a ill q{inpunsn'c] so I) (CISI()NS ()1: NA'II()NAL IAI()R RELAIIONS ()AkI)our type of work," was released on a Monday (Resp.Exh. 57). Wilmer, also deemed incapable, was dischargedon a Wednesday (Resp. Exh, 80). Bendford, terminatedfor the same reason, was fired on a Friday (Resp. xh.38). The failure to take similar action promptly againstBernstein once the decision was made inevitably leavesone doubting that the decision was in fact made as earlyas Weaver and Peer testified it was.t;Bernstein testified, as noted, that, on the morning ofJune 11, Weaver walked up to him as he sorted casesand said, "i hope you are not putting the stamped casesback in the bins because if ou are, your ass is grass."Bernstein replied that he was performing his work cor-rectly. He testified that Weaver had never been deroga-tory to him before. Weaver did not testify about this in-cident, and there is no reason to disbelieve Bernstein.The statement would seem to be significant. It may beread to be a warmup for the subsequent discharge, whichBernstein seemed to think. More sensibly, however, itreads as if, at the time he made the statement, Weavercontemplated a continuing relationship with Bernsteinand had not yet decided to discharge him, contrary tohis testimony: why bother delivering such a conditionalthreat to an employee whose fate has already beensealed? This interpretation would perhaps, although notnecessarily, lead to the belief that the decision had notyet been made as of the morning of June I I.I come to the issue of Weaver's knowledge of Bern-stein's sponsorship of' the June 9 party. There is no directevidence that Weaver had such knowledge. There is,nonetheless, evidence indicating that such evidencemight have been quite accessible. Printed invitations,some of them stating that the party was to "get a decentunion at S-W" and listing Bernstein's home address andtelephone number, were passed around. There was dis-cussion about the party in the department, some of itnear the desk of the supervisors. The opportunity forgaining knowledge was, I think, sufficiently there.70Respondent makes the point on brief, and I have earli-er remarked, that Respondent's reaction to UWA was, sofar as the record shows, scant in terms of unfair laborpractices. This raises the fair question of whetherWeaver would have been aroused enough by Bernstein'sparticipation in an effort to "get a decent union at S-W"that he would decide to terminate his employment, espe-cially since, at that time, UWA had not even gelled intoan announced candidate for bargaining representative.I see no reason not to think so. At a later time, onAugust 24, according to the undenied testimony of HelenHorn, Weaver displayed a certain antipathy to the ideaof an independent union, telling Horn that he thoughtshe was "too smart to get hooked up" with UWA. Hemight well have felt the same way about the notion thatBernstein was an agitator for a new union, whether ornot Weaver was implementing company policy, and for*9 Personnel Director Stafford stated that the pay week enid, onSunday If the decision to fire Bernstein were made on or about Ma 31,it would at the least have seemed sensible to let him go no later thanFriday. June 1(0, to avoid having to write him a separate check for thework performed on Monday, June I I'° As previously stated, it is established that knowledge may be in-ferred from the circumstances N L. iKR s Link-Behlt Company. upruwhatever reasons he might personally have had. Bern-stein witas, clearly, a target of opportunity, being in thefinal week of his probation, and the chance might haveseemed to Weaver too easy to ignore.Although the case is not an overpowering one, I am.for the reasons given, persuaded that the General Coun-sel has made it by "the preponderance of the testimonytaken," as provided by Section 10(b) of the Act. Oneother fact gives rise to a lingering doubt. Bernstein didnot file his charge with the Board until July 2,71 whilehis friend Weisbrot filed the charge about his own June11 incident o June 13. The reason for the delay in filingthe charge was not litigated. The Board has held that thefact of delay, without more, is an improper considera-ltion. Central FIreight Lines, Inc., 222 NLRB 388, fn. 2(1976). The rule seems just: any number of explanations,such as personal problems, might have been offered ifthe question had been raised.Accordingly, I conclude from all the evidence that thedischarge of Bernstein on June 11 was directly related toand substantially prompted by his activities on behalf ofUWA, and therefore violated Section 8(a)(3) and ( 1).C. The Allegations Pertaining to Margaret McCarthyThe complaint asserts that on June I, 1979, in circum-stances in which employee Margaret McCarthy request-ed and was entitled to Weingarten representation, Re-spondent unlawfully denied it. There is no contentionthat McCarthy's pro-UWA sympathies played any partin the incident.The players are McCarthy, who worked in department20, Foreman Kuczynski, and Administrator DePriest.McCarthy testified that, as she was returning from morn-ing break on June 1, Kuczynski called her into the de-partment office. She testified that her prior visits to theoffice had been "mainly to receive warnings." When sheentered and asked what the problem was, Kuczynskisaid, "I am going to give you a written warning." He ex-plained that she had broken the rule about entering theassembly area without wearing her safety glasses. Shestated that she had not known that this was a breach ofthe rules. At this point, McCarthy said, DePlriest entered,and McCarthy asked, "Can I have the steward here be-cause you people are talking about giving me a arn-ing." DePriest told her to sit down, which she did, andshe again asked if she could have a steward present.Kuczynski said that a steward did not have to be calleduntil a warning was actually written, and DePriest saidthat "they didn't really need the steward." A discussionabout the rules followed, with DePriest saying, inter alia,that he had also seen her carrying coffee, another ruleviolation, "and that he could give me a warning for that,but all he really wanted to do was tell me about theserules."At that point, McCarthy asked whether she was goingto receive a warning or not. He [apparently Kuczynski]said, 'Well, I am going to give you a verbal warning.'" IBernstein's signature on the charge is dated July 21 he "DateFiled," as typed in by the Rcgioinal Office, is "June 2h, 1979 " he latterdate is bhviously an error. The complaint in Bernstein's case reciles thathis charge was filed on July 26.160 S'T'WA RT-WARNER C()RIPORA'ION"She then asked DePriest if he were"going to give me awarning," but he said nothing. DePriesl then made refer-ence to the "petition out in the department about eatingapples and oranges on the line," which she assumed wasin reference to the May 23 grievance relating to the useof food-dispensing machines. "After a while, they werejust telling me about all of the rules and I just sat there."Eventually, McCarthy again asked if she were to get awarning or not. The two men "kind of looked at eachother," and told her to go back to work, which she did."That was the end of it." She received no discipline.I have given above a substantially complete paraphraseof McCarthy's version of the conversation on direct ex-amination. She said that she was in the office for "atleast 20 minutes," so it is clear that her testimony did notfully replicate the conversation.Kuczynski testified that he called McCarthy into theoffice because DePriest had notified him that an employ-ee was "walking on the line without wearing her safetyglasses." He went out, saw McCarthy, and called herinto the office. When he asked her if she knew "whatthis is about," she replied, "Yes, about the safety glass-es." Kuczynski conceded that he then said, "Well, I'llprobably have to discipline you." After McCarthy beganto say that she thought the rules permitted her to leavethe glasses off during rest breaks, DePriest (who was, ac-cording to Kuczynski, in the office from the beginning ofthe interview)72said, "Well, she don't seem to under-stand the rules. Maybe you better not discipline her." Adiscussion of the rules followed, and it was only at thispoint, said Kuczynski, that McCarthy asked for a ste-ward. She was told, "Well, what do you need a stewardfor? There's no discipline." She then left the office.DePriest, questioned only briefly about this incident,said that, in McCarthy's presence, he "instructed Lennynot to discipline her, just to explain the rules."McCarthy appeared to be an excellent witness, but Inote that her account of this 5-month-old event changedsomewhat on further examination. Thus, when I laterasked McCarthy for a reprise of the interview, De-Priest's assurance that she would receive no disciplineseemed much earlier and more emphatic. In that secondversion of the meeting, McCarthy said that, after she hadrequested a steward, and Kuczynski had said it was notnecessary to provide a steward until a warning was actu-ally given, DePriest said "they just wanted to talk to me.... He told me that they just wanted to talk to meand tell me the rules. That is how I remember. He toldme that they just wanted to talk to me and tell me therules .... We don't need Ruby because we are goingto tell you the rules. We just want to sit here and talk toyou and tell you the rules. What do you need a stewardfor?"It seems to me that neither the letter nor the spirit ofthe Weingarten principle was offended by the failure tosummon a steward, assuming arguendo that McCarthydid ask for one soon after Kuczynski admittedly told herthat he "probably" would issue a warning. For, almostimmediately, DePriest, the ranking official, made it clearthat the only purpose of the discussion was "just ...to;z DePriest said the twio were already n he ffice when he enteredtalk to [her] and tell [her] the rules." That assurance, itseems to me, should reasonably have allayed any fearson McCarthy's part that the interview might result indiscipline, and the precedent earlier cited in connectionwith Weisbrot's June I1 interview is applicable here.7:Indeed, it might further be contended that the interview.from the beginning, was not "investigatory" in the sensecontemplated by Weingarten, thus making a steward'spresence useful. So far as the record shows, no interroga-tion occurred, and McCarthy's testimony indicates thatthe interview was essentially didactic."' In this respect,the conversation was arguably analogous to "the givingof instructions or training or needed corrections of worktechniques" authorized by Quality Manufacturing Compa-nv, supra, 195 NLRB at 199, to be undertaken despiteany request for a steward.The record discloses that there had been confusion inthe plant about the use of safety glasses. On May 18, alengthy notice had been posted on all bulletin boards onthe subject of "Wearing of Eye Protection," stating that"There has been some question by many employees re-garding the established rules governing the wearing ofsafety glasses," and then setting out the rules. One of thenoted locations where glasses did not have to be wornwas "In a break area." Because it appeared from the Mc-Carthy incident that questions still lingered in depart-ment 20, Kuczynski had the notice retyped to read "In abreak area (Departmental Lunch Area)"; copies weredistributed to the employees so that other employees.like McCarthy, would not misunderstand the rules.The foregoing indicates to me that, there being "somequestion by many employees" about the safety glasses re-quirement, DePriest. understanding that, merely under-took on June I to attempt to clarify the rules to McCar-thy. Of course, DePriest's intention would not necessar-ily have a bearing on McCarthy's reasonable apprehen-sion of discipline, and I would think that, at the begin-ning of the conversation, she surely had grounds forsome apprehension. In view of her concession, however,that DePriest very soon thereafter said that no stewardwas needed because the two managers "just wanted totalk to me and tell me the rules," it seems to me that no71 A stlatement that no steward is needed because a supers.isor "Justwants to talk to an employee and tell her the rules" is, in my siev, con-siderahly more of a commitment that discipline will not he nvolved thana mere statement that "an employee does not need assistance." Lenu.roIndustrie.s, Inc., 244 NLRB 607 (1979), cited by the General Counsel7 "Then he started telling me about all of these different rules, mlotl)relating to glasses." "After a while. they were just telling me about all ifthe rules and I just sat there" "- [Tlhey Were telling me all of these rules.see, and I was just listening to them " At one point. McCarilh testifiedthat, toward the end of the cotnrersaion. she "asked them if the', had ianlother questions"' While the Wsord "other" suggests that there had beenprior questions, she did not testif' to anyI note that in referring to his testimony n order to argue that therewas no interrogation, Respondent's brief omits the rather significant word"other' " I further note that Respondent', brief is i palpable error insome other instances, uch as the claim that "Nowhere in her testimonydoe, McCarthy identify precisely when during the 15-20 minute inter-ite' that she requested a steward" In fact, as cited in the transcript. Mc-Carthy is as precise on this point as one could he, short of haing noteddown the time of day, and much more so than Kuczynskl's testimionahbut midway" through the inerview ("I would feel it as somewheremidway ") touted hb Respipndnit as the "only testimony as It thetining of the rquest  I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial Weingarten obligation continued. I find it diffi-cult to believe that Kuczynski later said that he wasgoing to give her a verbal warning, especially since thisdid not come to pass. McCarthy made a fine appearance,but I am inclined to think that time may have eroded herrecollection .7On this evidence, I would not find thatRespondent failed to comply with its statutory duty, andI recommend dismissal of this allegation.CONCIUSIONS Oi LAW1. Stewart-Warner Corporation is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. United Workers Association is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By threatening employees, by intimidating employ-ees, by coercively interrogating employees, by limitingthe right of employees to engage in protected activity,and by denigrating employees, in September 1978, Re-spondent violated Section 8(a)(1) of the Act.4. By discharging Bruce Bernstein on June 11, 1979,Respondent violated Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Other than as found above, Respondent has not vio-lated the Act as alleged in the consolidated complaints.THt RlIM HI)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent be ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the pur-poses of the Act.Having found that Respondent unlawfully dischargedBruce Bernstein on June 11, 1979, 1 shall recommendthat Respondent be required to offer him immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights and privi-leges, and make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equalto that which he normally would have earned from theaforesaid date of termination to the date of Respondent'soffer of reinstatement, less earnings during such period.The backpay provided herein shall be computed on abasis of calendar quarters in accordance with F. W.Woolworth Company, 90 NLRB 289 (1950), with interestas prescribed in Tlis Plumbing & Heating Co., 138 NLRB716 (1962), and Florida Steel Corporation, 231 NLRB 651(1977).I shall also recommend posting of the traditional no-tices.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:7" here may also he a question hether a verbal warning conslilutes"discipline " Stafford testified Ihal I. ocal 1031, taking the position thaiverhal warnings could not he grieved, sought and received agreementfromn Respondent around 1977 hl employees xo4uld no longer receivecopies of erhal warning formsORDER7"tThe Respondent, Stewart-Warner Corporation, Chica-go, Illinois, its officers, agents, successors, and assigns,shall:I. Cease and desist From:(a) Discharging or otherwise discriminating againstemployees in regard to their hire, tenure of employment,or other terms and conditions of employment in order todiscourage membership in United Workers Associationor any other labor organization.(b) Threatening employees in order to discourage ac-tivity within or on behalf of any labor organization.(c) Intimidating and denigrating employees in order todiscourage activity within or on behalf of any labor or-ganization.(d) Coercively interrogating employees in order to re-strain them from engaging in activity within or on behalfof any labor organization.(e) Limiting the right of employees to engage in pro-tected concerted activities.(f) In any like manner interfering with, restraining, orcoercing its employees in the exercise of rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Bruce Bernstein, if Respondent has not al-ready done so, immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity and other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reasonof Respondent's unlawful discrimination against him, inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at its Chicago, Illinois, facilities copies of theattached notice marked "Appendix."77Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material."' In the eent ioi exceptions are filed as provided by Sec. 10246 ofthe Rules arid Regulations f the National Lahor Relations Hoard. thefindings, conclusions. and recomlmenrrded Order herein shall, as providedil Sec 1112 48 of the Rules and Regulations he adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes." 11the I cvien that this Order is enforced by a Judgnment of a UiltedSlate, Court off Appeals. the words in he notice reading "lPmted hb()rder of the National I.abor Relations Board" shlil read "Posled P'ursu-itlo ao Judgmnrl of hle liriled Staite Court of Appeal, Eiiforrcirg all()rder of the National I .abhir Relatiorns oard "162 SrIEWART-WARNER CORIPORATION(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order. whatsteps have been taken to comply herewith.I IS URI H-R ORI)ERII) that the allegations in theconsolidated complaints be dismissed except insofar asspecific findings of violations based on those allegationshave been made above.h13